 



Exhibit 10.1



 
 
AMENDED AND RESTATED
PURCHASE AGREEMENT
dated as of March 17, 2008
among
MONEYGRAM INTERNATIONAL, INC.
and
THE SEVERAL INVESTORS PARTY HERETO
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page Recitals     1  
ARTICLE I
  Purchase; Closings     2  
1.1
  Purchase     2  
1.2
  Closing     2  
ARTICLE II
  Representations and Warranties     8  
2.1
  Disclosure     8  
2.2
  Representations and Warranties of the Company     9  
2.3
  Representations and Warranties of the Investors     22  
ARTICLE III
  Covenants     24  
3.1
  Filings; Other Actions     24  
3.2
  Access, Information and Confidentiality     25  
3.3
  Certain Additional Covenants of the Company     26  
ARTICLE IV
  Additional Agreements     28  
4.1
  Governance Matters     28  
4.2
  Legend     33  
4.3
  Reservation for Issuance     33  
4.4
  Lost, Stolen or Destroyed Certificates     34  
4.5
  Restrictions on Transfers     34  
4.6
  Withholding     35  
4.7
  Anti-Dilution Rights     35  
4.8
  Indemnity     39  
4.9
  Go-Shop Period     40  
4.10
  Share Listing     42  
4.11
  Filing of Certificates of Designation     42  
4.12
  Public Announcements     42  
4.13
  Right to Use Trademarks     42  
ARTICLE V
  Termination     43  
5.1
  Termination     43  
5.2
  Termination Fee     44  
5.3
  Expenses     44  

 



--------------------------------------------------------------------------------



 



                      Page
5.4
  Effects of Termination     44  
ARTICLE VI
  Miscellaneous     45  
6.1
  Survival of Representations, Warranties, Agreements, Etc.     45  
6.2
  Amendment     45  
6.3
  Waiver     45  
6.4
  Counterparts and Facsimile     45  
6.5
  Governing Law; Jurisdiction     45  
6.6
  WAIVER OF JURY TRIAL     45  
6.7
  Notices     45  
6.8
  Entire Agreement, Etc     47  
6.9
  Certain Defined Terms     47  
6.10
  Captions     49  
6.11
  Severability     49  
6.12
  No Third Party Beneficiaries     49  
6.13
  Specific Performance     49  
6.14
  Several, Not Joint, Liability     50  
6.15
  Sole Discretion     50  

 



--------------------------------------------------------------------------------



 



          LIST OF EXHIBITS        
Form of Series B Participating Convertible Preferred Stock Certificate of
Designations
    1  
Form of Series B-1 Participating Preferred Stock Certificate of Designations
    2  
Form of Series D Convertible Participating Preferred Stock Certificate of
Designations
    3  
Form of Registration Rights Agreement
    4  
Form of Rights Plan Amendment
    5  
Form of Management Rights Letter
    6  

LIST OF SCHEDULES

     
Investors
  A
Sale Portfolio Securities
  B
Portfolio Securities Sold
  B-1
Valuation of Residual Portfolio Securities
  C
Amendment to Amended and Restated Credit Agreement
  D
Unrestricted Assets Definition and Calculation
  E
Payment of Proceeds
  F
Investment Policy
  G
Payment of Termination Fees
  H

INDEX OF DEFINED TERMS

          Location of Term   Definition
Affiliate
  6.9(b)
Affiliated Transaction
  4.1(h)(ii)
Agreement
  Preamble
Anti-Dilution Right Entity
  4.7(a)
Applicable Threshold
  4.5(b)
beneficial ownership
  2.2(b)(i)
Benefit Plan
  2.2(l)(i)
Board Observers
  4.1(a)
Board of Directors
  1.2(c)(xx)
Board Representative
  4.1(a)
Bylaws
  2.2(a)
Certificate Amendment
  4.1(g)
Certificate of Incorporation
  2.2(a)
Certificates of Designations
  Recitals
Closing
  1.2(a)
Closing Certificate
  1.2(d)
Closing Date
  1.2(a)
Code
  2.2(f)(i)
Common Stock
  1.2(c)(i)
Company
  Preamble

 



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Company Disclosure Schedule
  2.1(a)
Company Intellectual Property
  2.2(n)(iii)
Company Subsidiary/Company Subsidiaries
  2.2(b)(i)
Company Transaction Proposal
  4.9(f)(i)
Confidentiality Agreements
  3.2(b)
Continuing Directors
  4.1(h)(iii)
Contract
  2.2(d)(ii)
control
  6.9(b)
D&T Deliverables
  6.9(h)
Disclosed Contracts
  2.2(h)(ii)
Environmental Claims
  2.2(m)
Environmental Law
  2.2(m)
ERISA
  2.2(l)(ii)
Exchange Act
  2.2(b)(i)
Exclusivity Agreement
  5.2
Existing Credit Facilities
  1.2(a)(iv)
Fairness Opinions
  2.2(s)
Filed SEC Documents
  2.1(c)
Final 10-K
  6.9(i)
Foreign Plans
  2.2(l)(vii)
GAAP
  2.2(e)(i)
German Antitrust Act
  1.2(c)(i)
Go-Shop Period
  4.9(a)
Governmental Entities
  2.1(b)
GS
  Preamble
GSCP
  Preamble
GSMP
  Preamble
Hazardous Materials
  2.2(m)
HSR Act
  1.2(c)(i)
Indemnified Party/Indemnified Parties
  4.8(a)
Indenture
  1.2(b)(iv)
Independent Director(s)
  4.1(h)(i)
Information
  3.2(b)
Infringe
  2.2(n)(ii)
Initial Cost
  3.2(a)
Intellectual Property
  2.2(n)(i)
Investment
  Recitals
Investment Policy
  3.3(f)
Investors
  Preamble
IRS
  3.1
knowledge
  6.9(c)
Law(s)
  6.9(e)
Licensee
  3.3(b)
Losses
  4.8(a)
Material Adverse Effect
  2.1(b)
MPSI
  1.2(c)(vi)

 



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Multiemployer Plan
  2.2(l)(iii)
New Security
  4.7(a)
Nominating Committee
  4.1(c)
Note Purchase Agreement
  1.2(c)(iv)
Notice Period
  4.9(b)(i)
Originally Previously Disclosed
  6.9(j)
Permits
  2.1(k)(i)
Permitted Liens
  2.2(b)(iii)
person
  6.9(d)
Preferred Stock/Preferred Share
  Recitals
Previously Disclosed
  2.1(c)
Prior Agreement
  Recitals
Private Placement
  4.7(b)(ii)
Purchase
  1.1
Purchase Price
  1.1
Qualifying Ownership Interest
  4.1(a)
Regulatory Approval
  3.3(b)
Release
  2.2(m)
Representatives
  4.9(a)
Satisfactory Audit Opinion
  6.9(g)
SEC
  2.1(c)
SEC Documents
  2.2(e)(i)
Second Lien Notes
  1.2(c)(iv)
Securities
  Recitals
Securities Act
  2.2(e)(i)
Series B Certificate
  1.2(b)(ii)
Series B Preferred Stock/Series B Preferred Shares
  Recitals
Series B-1 Preferred Stock/Series B-1 Preferred Shares
  Recitals
Series B-1 Certificate
  1.2(b)(ii)
Series D Preferred Stock/Series D Preferred Shares
  Recitals
State
  3.3(b)
subsidiary
  6.9(a)
Superior Proposal
  4.9(f)(ii)
Taxes
  2.2(f)(ii)
Tax Return
  2.2(f)(ii)
Termination Development
  6.9(f)
Termination Fee
  5.2
THL
  Preamble
THL VI
  4.1(a)
Transaction Documents
  Recitals
transfer
  4.5(c)
Unaffiliated Shareholders
  4.1(h)(vi)
Voting Date
  3.3(a)

 



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED PURCHASE AGREEMENT, dated as of March 17, 2008 (this
“Agreement”), among MoneyGram International, Inc., a Delaware corporation (the
“Company”), and the parties set forth on Schedule A attached hereto under the
heading THL (collectively, “THL”), the parties set forth on Schedule A attached
hereto under the heading Goldman Sachs Capital Partners (collectively, “GSCP”),
and the parties set forth on Schedule A attached hereto under the heading
Goldman Sachs Mezzanine Partners (collectively, “GSMP,” and together with GSCP,
“GS,” and GS together with THL, the “Investors”).
RECITALS:
     A. Prior Agreement. The Company and the Investors are party to that certain
Purchase Agreement, dated as of February 11, 2008, as amended March 8, 2008 and
March 10, 2008 (as so amended, the “Prior Agreement”), and the parties now
desire to amend and restate the Prior Agreement, as more fully set forth below.
     B. The Investment. The Company intends to sell to the Investors, and each
of THL, GSMP and GSCP intends to purchase from the Company, as an investment in
the Company, the securities as described herein (the “Investment”). The
securities to be purchased are, with respect to THL, Series B Participating
Convertible Preferred Stock of the Company (the “Series B Preferred Stock” or
the “Series B Preferred Shares”), and with respect to GS, Series B-1
Participating Convertible Preferred Stock of the Company (the “Series B-1
Preferred Stock” or the “Series B-1 Preferred Shares”), in each case, on the
Closing Date, as defined below, subject to the terms and conditions set forth
herein. The Series B Preferred Stock, the Series B-1 Preferred Stock, and the
Series D Participating Convertible Preferred Stock of the Company (the “Series D
Preferred Stock” or “Series D Preferred Shares”), are referred to collectively
herein as the “Preferred Stock” or “Preferred Shares”. The Series B Preferred
Stock, the Series B-1 Preferred Stock, and the Series D Preferred Stock will
have the designations, relative rights, preferences and limitations set forth in
the certificates of designations substantially in the form attached as
Exhibit 1, Exhibit 2, and Exhibit 3, respectively (the “Certificates of
Designations”).
     C. The Securities. The term “Securities” refers collectively to (1) the
Preferred Stock purchased under this Agreement, (2) any securities into which
any of the foregoing shares are converted or exercised in accordance with the
terms thereof and of this Agreement, and (3) any securities into which any of
the securities referred to in clause (2) are converted or exercised in
accordance with the terms thereof.
     D. Transaction Documents. The term “Transaction Documents” refers
collectively to this Agreement, the Certificates of Designations and the
Registration Rights Agreement in the form contained in Exhibits 1, 2, 3, and 4,
respectively.
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree, and the Prior Agreement is hereby amended and restated in full,
as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
Purchase; Closings
     1.1 Purchase. On the terms and subject to the conditions set forth herein,
each of the Investors will purchase from the Company, and the Company will sell
to each of the respective Investors, at the Closing (as defined below) the
number of Series B Preferred Shares or Series B-1 Preferred Shares, as
applicable, set forth across from such Investor’s name on Schedule A,
representing a total Liquidation Preference (as defined in the Series B
Certificate or Series B-1 Certificate, as applicable), of the amount set forth
across from such Investor’s name on Schedule A, for a total purchase price with
respect to such Investor of the amount set forth across from such Investor’s
name on Schedule A and a total purchase price (the “Purchase Price”) with
respect to all Investors of $760,000,000 (the “Purchase”). Notwithstanding
anything to the contrary herein, the THL Investors may, in their sole
discretion, reallocate among the respective THL Investors the total THL Purchase
Price and corresponding amounts set forth on Schedule A, the GS Investors may,
in their sole discretion, reallocate among the respective GS Investors the total
GS Purchase Price and corresponding amounts set forth on Schedule A, and all
references to Schedule A herein shall be references to Schedule A as revised to
reflect such reallocations.
     1.2 Closing.
     (a) Subject to satisfaction or waiver of the conditions set forth in
Section 1.2(c), the closing of the transactions contemplated by this Agreement
(the “Closing”), will take place at the offices of Wachtell, Lipton, Rosen &
Katz, located at 51 West 52nd Street, New York, New York, commencing at 10 a.m.
local time, on March 25, 2008, or at such other date or time as mutually agreed
by the parties. The date of the Closing is referred to as the “Closing Date.”
     (b) At the Closing,
     (i) each Investor shall deliver by wire transfer of immediately available
United States funds to the Company the Purchase Price of the Securities in the
amount set forth across from such Investor’s name on Schedule A;
     (ii) the Company shall deliver to the Investors certificates representing
the number of Series B Preferred Shares or Series B-1 Preferred Shares, as
applicable, set forth across from such Investor’s name on Schedule A,
representing a total initial Liquidation Preference (as defined in the
Certificate of Designations for the Series B Preferred Stock or Series B-1
Preferred Stock, as applicable, (the “Series B Certificate” or “Series B-1
Certificate,” as applicable)) of the amount set forth across from such
Investor’s name on Schedule A;
     (iii) the Company and each of the respective Investors shall execute the
Registration Rights Agreement in the form of Exhibit 4 attached hereto;
     (iv) the Company shall deliver to each of the Investors certified copies of
Certificates of Designations for the Preferred Stock, in the form attached as

2



--------------------------------------------------------------------------------



 



     Exhibits 1, 2, and 3, hereto as filed with the Secretary of State of the
State of Delaware; and
     (v) the Company shall deliver to each of Thomas H. Lee Equity Fund VI,
L.P., Thomas H. Lee Parallel Fund VI, L.P., Thomas H. Lee Parallel (DT) Fund VI,
L.P., GS Capital Partners VI Parallel, L.P. and GS Mezzanine Partners V
Institutional, L.P. a Management Rights Letter, in the form attached as
Exhibit 6 hereto.
     (c) Closing Conditions. The respective obligation of each of the respective
Investors and the Company to consummate the Closing is subject to (x) the
fulfillment, or written waiver by all of the Investors and the Company, at the
Closing of the following conditions set forth in Sections 1.2(c)(i), (ii), (xv)
and (xvi) and (y) the fulfillment, or written waiver by all of the Investors, at
the Closing of all of the other following conditions:
     (i) expiration or termination of any applicable waiting period under the
Hart Scott Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations promulgated thereunder (the “HSR Act”) and any applicable
waiting period under the German Act Against Restraints of Competition (Gesetz
gegen Wettbewerbsbeschrankungen) (the “German Antitrust Act”), in each case,
required to consummate the Investment and the Closing and for the Investors to
own, and fully vote and convert into Common Stock, all of the Securities;
     (ii) no provision of any applicable Law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or the consummation of
any of the transactions contemplated by the Transaction Documents or shall
prohibit or restrict any Investor or its Affiliates from owning, or fully voting
and converting, the Securities to be acquired by such Investor pursuant to the
terms of such respective Securities, and no lawsuit shall have been commenced by
a Governmental Entity seeking to effect any of the foregoing;
     (iii) prior to the Closing the Company shall have received full proceeds
from the sale of the securities listed on Schedule B-1 hereto in the amounts set
forth on Schedule B-1 hereto;
     (iv) the Company shall have (A) amended its existing Amended and Restated
Credit Agreement, dated as of June 29, 2005, in accordance with the form of
Amended and Restated Credit Agreement attached hereto as Schedule D;
(B) received an additional $250,000,000 of term loans (less any original issue
discount otherwise permitted under this Agreement) under its existing Amended
and Restated Credit Agreement following such amendment described in clause
(A) above; (C) never borrowed any funds under, and shall have terminated, its
existing 364-Day Credit Agreement, dated as of November 15, 2007, as amended
(together with the credit facility referenced in clause (A), the “Existing
Credit Facilities”); (D) (i) entered into and not amended the Amended and
Restated Note Purchase Agreement, dated as of the date hereof (the “Note
Purchase

3



--------------------------------------------------------------------------------



 



Agreement”) with the purchasers set forth therein, relating to the sale to such
purchasers of up to $500,000,000 principal amount of Senior Secured Second Lien
Notes (the “Second Lien Notes”) pursuant to the indenture referred to in the
Note Purchase Agreement (the “Indenture”) and (ii) entered into and not amended
the Indenture; and (E) received $500,000,000 in proceeds (net of any closing
payment referred to in the Note Purchase Agreement) from the issuance of the
Second Lien Notes pursuant to the Indenture;
     (v) except as Previously Disclosed, (A) since September 30, 2007, no change
or event shall have occurred and no circumstances shall exist which have had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Company, and (B) each of THL, GSMP and GSCP in
its respective sole judgment and discretion shall have determined that since the
date hereof, no change or event shall have occurred and no circumstances shall
exist which constitute, or would reasonably be expected to constitute,
individually or in the aggregate, a Termination Development. With respect to
matters which have been Previously Disclosed, in determining whether this
condition is satisfied, any circumstance, event or condition occurring after the
date hereof shall be taken into account, including any deterioration, worsening
or adverse consequence of such Previously Disclosed matters occurring after the
date hereof;
     (vi) (A) neither the Company nor MoneyGram Payment Systems, Inc., a wholly
owned subsidiary of the Company (“MPSI”), shall have received written or oral
notice from any State to the effect that such State has determined that the
Company or MPSI can no longer conduct its money transfer or payment systems
businesses in such State or has revoked, or intends to revoke, the Company’s or
MPSI’s license to conduct such businesses in such State, or imposed, or intends
to impose, conditions on, or material fines with respect to, the Company’s or
MPSI’s license to conduct such businesses in such State (which conditions are
adverse to the Company or MPSI and are not generally applicable to other persons
conducting money transfer or payments systems businesses in such State); (B) the
Company or MPSI shall have received assurances, in a form acceptable to each of
THL, GSMP and GSCP in its respective sole judgment and discretion, from each
State from which any of THL, GSMP or GSCP in its respective sole judgment and
discretion determines is necessary, that such State will not (x) determine that
the Company or MPSI may not conduct its money transfer or payment systems
businesses in such State, (y) revoke the Company’s or MPSI’s license to conduct
such businesses in such State, or (z) impose conditions on, or material fines
with respect to, the Company’s or MPSI’s license to conduct such businesses in
such State (which conditions are adverse to the Company or MPSI and are not
generally applicable to other persons conducting money transfer or payments
systems businesses in such State); (C) prior to and immediately following the
Closing, the Company and each of its Subsidiaries shall have all licenses
required under applicable money transmitter, official check or similar Laws to
conduct the Company’s and its Subsidiaries business as presently conducted; and
(D) immediately following the Closing, the Company

4



--------------------------------------------------------------------------------



 



and each of its Subsidiaries shall be in compliance with all applicable money
transmitter, official check or similar Laws applicable to the Company’s or its
Subsidiaries, including, without limitation, all net worth, tangible net worth,
unrestricted assets and other financial ratios requirements applicable to
Company or its Subsidiaries;
     (vii) after giving effect to the transactions and the payment of expenses
payable by the Company at the Closing in connection with the transactions
contemplated hereby, including, without limitation, the expenses incurred in
connection with the transactions contemplated by clause (iv) of this Section
1.2(c) , the expenses contemplated by Section 5.3 hereof and the Exclusivity
Agreement (as defined below), and the fees and expenses of the Company’s
advisors, on a pro forma basis, the Company shall have at least $150,000,000 in
Unrestricted Assets (as defined on Schedule E) and $100,000,000 undrawn
borrowing availability under the Company’s revolving credit facility (which
availability for the purposes of this Section 1.2(c)(vii) shall take into
account all letters of credit outstanding either through the Existing Credit
Facilities or otherwise);
     (viii) (A) (i) the Company’s receipt from Deloitte & Touche LLP of the D&T
Deliverables, which shall be delivered if the amounts set forth on Schedule F
hereto shall have been placed into an escrow account pursuant to an escrow
agreement reasonably acceptable to each of THL, GSMP, GSCP, the Company,
Deloitte & Touche LLP, the parties to the Amended and Restated Credit Agreement
and the parties to the Note Purchase Agreement with irrevocable instructions to
be released to the Company on the Closing Date upon the Company’s receipt of the
D&T Deliverables, or (ii) if the amounts set forth on Schedule F hereto shall
not have been placed into an escrow account with irrevocable instructions to be
released to the Company on the Closing Date upon the Company’s receipt of the
D&T Deliverables, then the Company shall have committed to the Investors on the
Closing Date that, after both the Company and Deloitte & Touche LLP shall have
verified that the amounts set forth on Schedule F hereto have been credited to
the bank account set forth across from such amount on Schedule F hereto, the
Company will receive from Deloitte & Touche LLP the D&T Deliverables and (B) the
Company’s financial printer Bowne shall have notified the Investors (on the
Closing Date) that the Company has delivered the Final 10-K to Bowne with the
irrevocable instruction that Bowne file the Final 10-K on behalf of the Company,
and that Bowne is prepared to file and will file the Final 10-K with the SEC, in
each case, immediately upon notification from the Company that the amounts set
forth on Schedule F hereto have been successfully credited to the Company bank
account set forth across from such amount on Schedule F hereto.
     (ix) each of THL, GSMP and GSCP shall have had a full and complete
opportunity to review the Company’s books and records, internal controls and
procedures, and to interview current and former Company personnel as determined
to be necessary by each of THL, GSMP and GSCP, and each shall

5



--------------------------------------------------------------------------------



 



have determined that the Company’s books and records, internal controls and
procedures, as well as the Company’s prior disclosures, are acceptable to each
of THL, GSMP and GSCP in its respective sole judgment and discretion; and it is
understood and agreed that such determination by each of THL, GSMP and GSCP
shall be based on, among other things, but not limited to, the subjective view
of each of THL, GSMP and GSCP of the Company’s potential exposure, if any, to
claims and investigations related to the Company’s books and records, internal
controls and procedures, and prior disclosures;
     (x) neither Deloitte & Touche LLP nor any other accounting firm shall have
issued to the Company any opinion regarding the consolidated financial
statements of the Company and its subsidiaries as of and for the year ended
December 31, 2007 which is not a Satisfactory Audit Opinion;
     (xi) there shall not have been a restatement (nor shall any restatement be
under consideration by the Company, its external auditors or, to the knowledge
of the Company, the SEC) of any prior period financial statements of the
Company;
     (xii) the Company shall have resolved to the satisfaction of the SEC
(including having taken any and all corrective action requested by the Staff of
the SEC, if any) all comments received by the Company from the SEC on the SEC
Documents;
     (xiii) the Company shall not have incurred (or become obligated to incur)
fees of more than $5,375,000 relating to the transactions described in Section
1.2(c)(iv) (other than clauses (D) and (E)) of this Agreement plus annual
administrative agency fees in an amount not exceeding $150,000 per annum payable
quarterly;
     (xiv) the Applicable Margin (as defined in Schedule D) on the Term B Loans
(as defined in Schedule D) shall not have been increased by more than 1.625% per
annum (all of which may take the form of original issue discount over a
four-year life to maturity (i.e. 6.5% or $16,250,000)); provided that any
increase shall have been necessary in the reasonable discretion of the Lead
Arranger (as defined in Schedule D) to place the Term B Loans and the Lead
Arranger shall first consider (in consultation with the Company and the
Investors) using increases in the margin prior to imposing original issue
discount;
     (xv) the Company shall have received confirmation from the New York Stock
Exchange, and such confirmation shall not have been withdrawn, that the issuance
of the Series B Preferred Shares and the Series B-1 Preferred Shares and the
transactions contemplated by the Transaction Documents are in compliance with
the New York Stock Exchange’s shareholder approval policy and that the Company
has properly, and without condition, obtained an exception under Para. 312.05 of
the New York Stock Exchange Listed Company Manual to issue the

6



--------------------------------------------------------------------------------



 



Series B Preferred Shares and the Series B-1 Preferred Shares without obtaining
approval of the stockholders of the Company;
     (xvi) the Company shall have properly provided notice to the stockholders
of the Company that the Company will issue the Series B Preferred Shares and the
Series B-1 Preferred Shares without obtaining stockholder approval as required
by, and in compliance with, Para. 312.05 of the New York Stock Exchange Listed
Company Manual, and the ten (10) day notice period set forth in Para. 312.05 of
the New York Stock Exchange Listed Company Manual shall have passed after such
notice has been properly provided;
     (xvii) Wal-Mart Stores, Inc. shall have confirmed in writing to the Company
(A) that the Money Services Agreement by and among MoneyGram Payment Systems,
Inc. and Wal-Mart Stores, Inc. (as amended through that certain Amendment 3 to
Money Services Agreement dated as of February 11, 2008 but not amended by any
subsequent amendments other than, if necessary, to make effective the extension
of the term of the Money Services Agreement through January 31, 2013) will be in
full force and effect after the consummation of the transactions contemplated
hereby (which shall include an effective extension of the term of the Money
Services Agreement through January 31, 2013) and (B) that the Prior Agreement
and this Agreement and the transactions contemplated thereby and hereby do not
give Wal-Mart Stores, Inc. the right to terminate the Money Services Agreement;
     (xviii) the Company shall have purchased, at its expense (A) directors and
officers liability insurance, from reputable carriers to be agreed upon prior to
Closing by the Company and Investors and in at least the amounts as set forth on
Schedule 4.1(b) hereto (or in a lesser amount agreed upon by the Investors and
the Company) on behalf of and covering the individuals who at any time on or
after the Closing Date are or become directors of the Company, against expenses,
liabilities or losses asserted against or incurred by such individual in such
capacity or arising out of such individual’s status as such, subject to
customary exclusions and (B) a fully-paid six-year “tail” insurance policy or
policies with respect to directors’ and officers’ liability insurance (including
excess A-side difference-in-conditions coverage and fiduciary liability
coverage) of an amount no less, and with terms and conditions no less favorable,
than those of the policies maintained by the Company as of the date hereof;
     (xix) the Investors shall have received at least three business days prior
to the Closing Date, the Company’s consolidated unaudited interim financial
statements as of and for the one-month period ended January 31, 2008 and the
one-month period ended February 29, 2008, including (i) the unaudited balance
sheet as January 31, 2008 and February 29, 2008 and (ii) related unaudited
consolidated statements of income, changes in stockholders’ equity, and detailed
trial balances for the period from January 1, 2008 to January 31, 2008 and for
the period from February 1, 2008 to February 29, 2008, in each case satisfactory
in

7



--------------------------------------------------------------------------------



 



form and substance to each of THL, GSMP and GSCP in its respective sole
discretion;
     (xx) the board of directors of the Company (the “Board of Directors”) shall
have received sufficient resignations from members of the Board of Directors, or
the number of members of the Board of Directors shall have otherwise been
reduced in compliance with Law and the Company’s charter and other governing
documents, such that immediately following the filing of the Final 10-K with the
SEC and immediately preceding the election of Board Representatives pursuant to
Section 4.1(a) hereof, the Board of Directors shall have four (4) directors in
office, three (3) of whom shall be Independent Directors and Continuing
Directors and one (1) of whom shall be the Chief Executive Officer of the
Company; and
     (xxi) the Closing Certificate (as defined in Section 1.2(d)) shall have
been delivered by the Company.
     (d) Closing Certificate. On the Closing Date, the Company shall deliver to
each of the Investors a certificate (the “Closing Certificate”) signed on behalf
of the Company by an executive officer of the Company confirming that each of
the conditions set forth in Section 1.2(c) (other than Section 1.2(c)(v)(B),
Section 1.2(c)(viii)(B), Section 1.2(c)(xix) and Section 1.2(c)(xx)) have been
satisfied.
ARTICLE II
Representations and Warranties
          2.1 Disclosure.
     (a) On or prior to the date hereof, the Company delivered to the Investors
a schedule (the “Company Disclosure Schedule”) setting forth, among other
things, items the disclosure of which is necessary or appropriate either in
response to an express disclosure requirement contained in a provision hereof or
as an exception to one or more of the Company’s representations or warranties
contained in Section 2.2.
     (b) “Material Adverse Effect” means, (x) with respect to the Company, any
circumstance, event, change, development or effect that, individually or in the
aggregate: (1) is material and adverse to the financial position, results of
operations, business, assets or liabilities of the Company and the Company
Subsidiaries taken as a whole or (2) would materially impair the ability of the
Company to perform its obligations under this Agreement or otherwise materially
threaten or materially impede the consummation of the Purchase and the other
transactions contemplated by this Agreement; provided, however, that Material
Adverse Effect, under clause (1) shall be deemed not to include the impact of
(A) changes in general economic, financial market, credit market, regulatory or
political conditions (whether resulting from acts of war or terrorism, an
escalation of hostilities or otherwise) generally affecting the U.S. economy,
foreign economies or the industries in which the Company or the Company
Subsidiaries operate, (B) changes in generally accepted accounting principles,
(C)

8



--------------------------------------------------------------------------------



 



changes in laws of general applicability or interpretations thereof by any
United States or foreign governmental or regulatory agency, commission, court,
body, entity or authority (each a “Governmental Entity,” and together
“Governmental Entities”), (D) any change in the Company’s stock price or trading
volume, in and of itself, or any failure, in and of itself, by the Company to
meet revenue or earnings guidance published or otherwise provided to the
Investor (provided that any fact, condition, circumstance, event, change,
development or effect underlying any such failure or change, other than any of
the foregoing that is otherwise excluded pursuant to clauses (A) through
(H) hereof, may be taken into account in determining whether a Material Adverse
Effect has occurred or would reasonably be expected to occur), (E) losses
resulting from any change in the valuations of the Company’s portfolio of
securities or sales of such securities, (F) actions or omissions of either party
taken as required by this Agreement or with the prior written consent of the
other party in contemplation of the transactions contemplated hereby, (G) public
announcement, in and of itself, by a third party not affiliated with the Company
of any proposal to acquire the outstanding securities or all or substantially
all of the assets of the Company and (H) the public announcement of the Prior
Agreement, this Agreement and the transactions contemplated hereby (provided
that this clause (H) shall not apply with respect to Sections 1.2(c)(v), 2.2(d),
2.2(h) and 2.2(k)); provided further, however, that Material Adverse Effect
shall be deemed not to include the impact of the foregoing clauses (A), (B) and
(C), in each case only insofar and to the extent that such circumstances,
events, changes, developments or effects described in such clauses do not have a
disproportionate effect on the Company and the Company Subsidiaries (exclusive
of its payments systems business) relative to other participants in the
industry, and (y) with respect to the Investors, any circumstance, event,
change, development or effect that, individually or in the aggregate, would
materially impair the ability of the Investors to perform their respective
obligations under this Agreement or otherwise materially threaten or materially
impede the consummation of the Purchase and the other transactions contemplated
by this Agreement.
     (c) “Previously Disclosed” means information (i) set forth in the Company
Disclosure Schedule corresponding to the provision of this Agreement to which
such information relates (provided that any disclosure with respect to a
particular paragraph or section of the Agreement or the Company Disclosure
Schedule shall be deemed to be disclosed for other paragraphs and sections of
the Agreement or the Company Disclosure Schedule to the extent that the
relevance of such disclosure would be reasonably apparent to a reader of such
disclosure) or (ii) otherwise disclosed on a SEC Document filed or furnished,
and publicly available on the EDGAR system of the Securities and Exchange
Commission (the “SEC”), prior to the date of this Agreement (excluding any risk
factor disclosures contained in such documents and any disclosure of risks
included in any “forward-looking statements” disclaimer or other statements that
are similarly non-specific, predictive or forward-looking in nature) (“Filed SEC
Documents”).
          2.2 Representations and Warranties of the Company. Except as
Previously Disclosed, the Company represents and warrants to each of the
Investors that:
     (a) Organization and Authority. The Company is duly organized and validly
existing under the Laws of its jurisdiction of organization and has all
requisite corporate, company or partnership power and authority to carry on its
business as presently conducted.

9



--------------------------------------------------------------------------------



 



The Company is duly qualified or licensed to do business and is in good standing
(where such concept is recognized under applicable Law) in each jurisdiction
where the nature of its business or the ownership, leasing or operation of its
properties makes such qualification or licensing necessary, other than where the
failure to be so qualified, licensed or in good standing would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company has made available to the Investors prior to the execution of this
Agreement a true and complete copy of the Amended and Restated Certificate of
Incorporation of the Company (the “Certificate of Incorporation”) and the bylaws
of the Company (the “Bylaws”), in each case as in effect on the date of this
Agreement.
     (b) Company Subsidiaries.
     (i) The Company has Previously Disclosed a complete and correct list of all
of its subsidiaries, and all shares of the outstanding capital stock of each of
which are owned directly or indirectly by the Company. The subsidiaries of the
Company are referred to herein individually as a “Company Subsidiary” and
collectively as the “Company Subsidiaries.” All of such shares so owned by the
Company (or its subsidiaries) are fully paid and nonassessable and are owned by
it free and clear of any lien, claim, charge, option, encumbrance or agreement
with respect thereto, except for Permitted Liens. Other than the Previously
Disclosed Company Subsidiaries or as otherwise Previously Disclosed, the Company
does not own beneficially (the concept of “beneficial ownership” having the
meaning assigned thereto in Section 13(d) of the Securities Exchange Act of 1934
(the “Exchange Act”), and the rules and regulations thereunder), directly or
indirectly, more than 5% of any class of equity securities or similar interests
of any corporation or other entity, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture.
     (ii) Each Company Subsidiary is duly organized and validly existing under
the Laws of its jurisdiction of organization and has all requisite corporate,
company or partnership power and authority to carry on its business as presently
conducted. Each Company Subsidiary is duly qualified or licensed to do business
and is in good standing (where such concept is recognized under applicable Law)
in each jurisdiction where the nature of its business or the ownership, leasing
or operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     (iii) “Permitted Liens” means (A) liens for Taxes, assessments and
governmental charges or levies not yet due and payable or that are being
contested in good faith and by appropriate proceedings and for which, to the
extent applicable, reserves have been established on the Company’s financial
statements in accordance with GAAP; (B) mechanics’, carriers’, workmen’s,
repairmen’s, materialmen’s, landlords’ and other statutory liens, or other liens
or security interests that secure a liquidated amount that are being contested
in good faith and by appropriate proceedings (except in the case of landlord’s
liens); (C) leases, subleases and licenses and other agreements pursuant to
which the Company or a Company Subsidiary is a lessor, sublessor or licensor; or
grants

10



--------------------------------------------------------------------------------



 



rights to use or occupy property or assets of the Company or a Company
Subsidiary; (D) pledges or deposits to secure obligations under workers’
compensation Laws or similar legislation or to secure public or statutory
obligations; (E) pledges and deposits to secure the performance of bids, trade
contracts, leases, surety and appeal bonds, performance bonds and other
obligations of a similar nature, in each case in the ordinary course of
business; (F) easements, encroachments, declarations, covenants, conditions,
reservations, limitations and rights of way (unrecorded and of record) and other
similar restrictions or encumbrances of record, zoning, building and other
similar ordinances, regulations, variances and restrictions, and all defects or
irregularities in title; and (G) as to leased real estate, all liens and
encumbrances and other liens of whatsoever nature created or incurred by any
owner, landlord, sublandlord or other person in title, which, in each case set
forth in clauses (C) through (G) above, have not had and that would not,
individually, or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the use or benefit to the Company or any of the Company
Subsidiaries of the assets or property owned, leased, used or held for use by
the Company or any of the Company Subsidiaries to which they specifically
relate.
     (c) Capitalization. The authorized capital stock of the Company consists of
(i) 7,000,000 shares of preferred stock, 2,000,000 shares of which have been
designated as “Series A Junior Participating Preferred Stock,” and of which no
shares were outstanding as of the time of execution of this Agreement, and
(ii) 250,000,000 shares of Common Stock, of which 82,598,034 shares were
outstanding as of the date of this Agreement. There are outstanding options to
purchase an aggregate of not more than 4,071,039 shares of Common Stock, all of
which options are outstanding under the Benefit Plans. All of the outstanding
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and nonassessable. The shares of Preferred Stock to be
issued at the Closing in accordance with the terms of this Agreement or in
respect of or upon conversion of such Preferred Stock (or upon the conversion of
Preferred Stock received upon conversion of Preferred Stock to be issued at the
Closing) in accordance with the terms of this Agreement and the respective
Certificate of Designations, upon such issuance or conversion, as the case may
be, will be duly and validly authorized and issued and fully paid and
nonassessable and not trigger any pre-emptive or similar rights of any other
person. Except (A) as described above or Previously Disclosed, (B) for the
rights granted pursuant to the Transaction Documents, or (C) under or pursuant
to the Previously Disclosed Benefit Plans, there are no outstanding
subscriptions, contracts, conversion privileges, options, warrants, calls,
preemptive rights or other rights obligating the Company or any Company
Subsidiary to issue, sell or otherwise dispose of, or to purchase, redeem or
otherwise acquire, any shares of capital stock of the Company or any Company
Subsidiary. The Company has Previously Disclosed all shares of Company capital
stock that have been purchased, redeemed or otherwise acquired, directly or
indirectly, by the Company or any Company Subsidiary since December 31, 2006 and
all dividends or other distributions that have been declared, set aside, made or
paid to stockholders of the Company since that date.
     (d) Authorization; No Default.
     (i) The Company has the power and authority to enter into the Transaction
Documents and to carry out its obligations hereunder and thereunder. The
execution,

11



--------------------------------------------------------------------------------



 



delivery and performance of the Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the Board of Directors. The Transaction Documents are valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms. No stockholder vote of the Company is required to
authorize, approve or consummate any of the transactions contemplated hereby.
The issuance of the Series B Preferred Shares and the Series B-1 Preferred
Shares and the transactions contemplated by the Transaction Documents will be in
compliance with the New York Stock Exchange’s shareholder approval policy and
the exception under Para. 312.05 of the New York Stock Exchange Listed Company
Manual.
     (ii) Neither the execution, delivery and performance by the Company of the
Transaction Documents and any documents ancillary thereto, nor the consummation
of the transactions contemplated hereby and thereby, nor compliance by the
Company with any of the provisions thereof, will (A) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of any lien, security interest, charge or encumbrance upon any of the properties
or assets of the Company or any Company Subsidiary under, any of the material
terms, conditions or provisions of (1) its certificate of incorporation or
bylaws or substantially equivalent governing documents or (2) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation (each, a “Contract”) to which the Company or any
Company Subsidiary is a party or by which it may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations and votes referred to in the next paragraph,
violate any statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Company or any Company Subsidiary or any
of their respective properties or assets; except, in the case of clauses (A)(2)
and (B), as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Company.
     (iii) Other than (A) the filing of the Certificates of Designations with
the Delaware Secretary of State, (B) in connection or in compliance with the HSR
Act, (C) in connection or in compliance with the German Antitrust Act, (D) the
passage of the applicable ten (10) day notice period in compliance with Para.
312.05 of the New York Stock Exchange’s Listed Company Manual and (E) such other
consents, approvals, orders, authorizations, registrations, declarations,
filings and notices the failure of which to be obtained or made would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company, no notice to, filing with, exemption or review
by, or authorization, consent or approval of, any Governmental Entity or any
other person (nor expiration nor termination of any statutory waiting periods)
is necessary prior to the consummation by the Company of the transactions
contemplated by the Transaction Documents.
     (e) SEC Documents.

12



--------------------------------------------------------------------------------



 



     (i) Except as Previously Disclosed, the Company has filed all reports,
schedules, forms, statements and other documents with the SEC required to be
filed by the Company or furnished by the Company since December 31, 2005
(including any items incorporated by reference or attached as Exhibits thereto)
(the “SEC Documents”). No Company Subsidiary is required to make any filings of
SEC Documents. As of their respective dates of filing, the SEC Documents
complied as to form in all material respects with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act,
as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable thereto, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. There are
no outstanding comments from the SEC with respect to any SEC Document. The
audited consolidated financial statements and the unaudited quarterly financial
statements (including, in each case, the notes thereto) of the Company included
in the SEC Documents when filed complied as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, have
been prepared in all material respects in accordance with United States
generally accepted accounting principles (“GAAP”) (except, in the case of
unaudited quarterly statements, as permitted by Form 10-Q of the SEC or other
rules and regulations of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited quarterly statements, to normal
year-end adjustments). Except as specifically reflected or reserved against in
the audited consolidated balance sheet of the Company as at September 30, 2007
included in the Filed SEC Documents, neither the Company nor any of the Company
Subsidiaries have any liabilities or obligations (whether absolute, accrued,
contingent, fixed or otherwise) of any nature that would be required under GAAP,
as in effect on the date of this Agreement, to be reflected on a consolidated
balance sheet of the Company (including the notes thereto), except liabilities
and obligations that (A) were incurred in the ordinary course of business
consistent with past practice since September 30, 2007 or (B) have not had and
would not, individually or in the aggregate, reasonably be expected to have, a
Material Adverse Effect.
     (ii) The Company (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Board of Directors
(1) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (2) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. As of the date of this

13



--------------------------------------------------------------------------------



 



Agreement, the Company has no knowledge of any reason that its outside auditors
and its chief executive officer and chief financial officer will not be able to
give the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002,
without qualification, when next due. Since December 31, 2005, (x) neither the
Company nor any Company Subsidiary nor, to the knowledge of the Company, any
director, officer, employee, auditor, accountant or representative of the
Company or any Company Subsidiary, has received or otherwise had or obtained
knowledge of any material complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of the Company or any Company Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that the Company or any Company Subsidiary has
engaged in questionable accounting or auditing practices, and (y) no attorney
representing the Company or any Company Subsidiary, whether or not employed by
the Company or any such subsidiary, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents to the Board
of Directors or any committee thereof or to any director or officer of the
Company.
     (f) Taxes.
     (i) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) the Company and each of the
Company Subsidiaries have prepared and timely filed (taking into account any
extension of time within which to file) all Tax Returns required to be filed by
any of them and all such filed Tax Returns are complete and accurate, (B) the
Company and each of the Company Subsidiaries have paid all Taxes that are
required to be paid by any of them, (C) as of the date of this Agreement, there
are no audits, examinations, investigations, actions, suits, claims or other
proceedings in respect of Taxes pending or threatened in writing nor has any
deficiency for any Tax been assessed by any Governmental Entity in writing
against the Company or any of the Company Subsidiaries, and (D) all Taxes
required to be withheld by the Company and the Company Subsidiaries have been
withheld and paid over to the appropriate Tax authority (except, in the case of
this clause (D) or clause (A) or (B) above, with respect to matters contested in
good faith and for which adequate reserves have been established on the
Company’s financial statements in accordance with GAAP). The Company has not
been a “controlled corporation” or a “distributing corporation” in any
distribution occurring during the two-year period ending on the date of this
Agreement that was intended to be governed by Section 355 of the Internal
Revenue Code of 1986, as amended (the “Code”). Neither the Company nor any
Company Subsidiary has entered into any “listed transaction” as defined under
Section 1.6011-4(b)(2) of the Treasury Regulations promulgated under the Code.
     (ii) As used in this Agreement, (A) “Taxes” means any and all domestic or
foreign, federal, state, local or other taxes of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including taxes on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll,

14



--------------------------------------------------------------------------------



 



employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added, and
including any liability in respect of any items described above as a transferee
or successor, pursuant to Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign Law), or as an indemnitor,
guarantor, surety or in a similar capacity under any contract, arrangement,
agreement, understanding or commitment (whether oral or written) and (B) “Tax
Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.
     (g) Ordinary Course. Except as Previously Disclosed, since September 30,
2007, the Company and each of the Company Subsidiary has conducted its
respective businesses in all material respects in the ordinary course of
business, consistent with prior practice (and, without limiting the generality
of the foregoing, none of the Company nor any Company Subsidiary has taken any
action referred to in clauses (a) and (b) of Section 3.3 hereof, assuming said
Section had been in effect at all times since September 30, 2007).
     (h) Commitments and Contracts.
     (i) Except for the Benefit Plans, the Contracts filed as exhibits or
incorporated by reference in or to the SEC Documents, and the Contracts
Previously Disclosed, neither the Company nor any Company Subsidiary is a party
to or bound by any Contract that: (A) is a “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K promulgated under the Securities
Act) to be performed in full or in part after the date of this Agreement;
(B) creates any material partnership, limited liability company agreement, joint
venture or similar agreement entered into with any third party; (C) is a voting
agreement or registration rights agreement; (D) relates to any indebtedness, or
interest rate or currency hedging agreements, having an outstanding principal or
notional amount in excess of $50,000,000, or any guarantees thereof, or the
sale, securitization or servicing of loans or loan portfolios, in each case in
connection with which the aggregate actual or contingent obligations of the
Company and the Company Subsidiaries under such contract are greater than
$50,000,000; (E) relates to the acquisition or disposition of any material
assets other than in the ordinary course of business consistent with past
practice, where such contract contains continuing material obligations or
contains continuing indemnity obligations of the Company or any of the Company
Subsidiaries; or (F) is a commitment or agreement to enter into any of the
foregoing. Except as set forth on Section 2.2(h)(i) of the Company Disclosure
Schedule, neither the Company nor any Company Subsidiary is a party to or bound
by any Contract (X) that contains provisions that purport to limit the ability
of the Company or any of the Company Subsidiaries, or any Affiliate, stockholder
or director of the Company in their capacities as such, to compete in any line
of business or with any person or which involve any restriction of the
geographical area in which, or method by which or with whom, the Company or any
of the Company Subsidiaries may carry on any business or (Y) is a commitment or
agreement to enter into any such Contract.

15



--------------------------------------------------------------------------------



 



     (ii) The Contracts set forth in this Section 2.2(h) (together with any and
all amendments, disclosure schedules and side letters thereto) are collectively
referred to herein as the “Disclosed Contracts.” Except as has not had and would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (A) neither the Company nor any Subsidiary of the Company is in
breach, default or violation of the terms of any Disclosed Contract, no event
has occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by the Company or any of the Company
Subsidiaries, and the Company has no knowledge of (and has not received notice
of) any breach, default or violation (or any condition which with the passage of
time or the giving of notice, or both, would cause such a breach, default or
violation) by any party under any Disclosed Contract; and (B) each Disclosed
Contract is a valid and binding obligation of the Company (or the Subsidiaries
of the Company party thereto), is in full force and effect and is enforceable
against the Company and the Company Subsidiaries and, to the knowledge of the
Company, the other parties thereto in accordance with its terms, except that
(1) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (2) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
     (i) Litigation and Other Proceedings. There is no claim, suit, action,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against the Company or any Company Subsidiary that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, nor is the Company or any Company Subsidiary subject to any order,
judgment or decree that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
     (j) Insurance. The Company and each Company Subsidiary are presently
insured, and during each of the past five calendar years (or during such lesser
period of time as the Company has owned such Company Subsidiary) has been
insured, for reasonable amounts with financially sound and reputable insurance
companies against such risks as companies engaged in a similar business would,
in accordance with good business practice, customarily be insured.
     (k) Compliance with Laws.
     (i) The Company and each Company Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities (collectively, the “Permits”) that
are required in order to permit them to own or lease their properties and assets
and to carry on their business as presently conducted and that are material to
the business of the Company and the Company Subsidiaries, taken as a whole; and
all such Permits are in full force and effect and, to the knowledge of the
Company, no suspension or cancellation of any of them is threatened, and all
such filings, applications and registrations are current. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company, (i) the conduct by the Company and each Company

16



--------------------------------------------------------------------------------



 



Subsidiary of their business and the condition and use of their properties does
not violate or Infringe any applicable domestic (federal, state or local) or
foreign Law, statute, ordinance, license or regulation, (ii) neither the Company
nor any Company Subsidiary is in default under any order, license, regulation,
demand, writ, injunction or decree of any Governmental Entity, and (iii) the
Company and the Company Subsidiaries currently are complying with all, and, to
the knowledge of the Company, none of them is under investigation with respect
to or has been threatened to be charged with or given notice of any material
violation of any, applicable federal, state, local and foreign Law, statute,
regulation, rule, license, judgment, injunction or decree.
     (ii) Without limiting the generality of the foregoing, the Company and each
of its Subsidiaries have acted in conformity with all applicable Laws and
regulations pertaining to export controls, economic sanctions, national security
controls, and similar regulations of international commerce, including, but not
limited to, the U.S. Export Administration Regulations, 15 C.F.R. pt. 730 et
seq., the U.S. antiboycott rules, 15 C.F.R. pt. 760 et seq. and 26 U.S.C. § 908
& 999, the Office of Foreign Assets Control regulations, 31 C.F.R. pt. 500 et
seq., U.S. anti-money laundering Laws (e.g., 18 U.S.C. §§ 1956-57, 18 U.S.C. §
1960 and 31 U.S.C. §§ 5311-32), and all non-U.S. counterparts or equivalents of
the foregoing, except as, individually or in the aggregate, would not reasonably
expected to have a Material Adverse Effect on the Company. Also, without
limiting the generality of the foregoing, the Company, each of its Subsidiaries,
and each of the Company’s and its Subsidiaries’ employees and agents have acted
in conformity with all applicable Laws and regulations pertaining to corrupt,
illegal or unauthorized payments, including, but not limited to, the U.S.
Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C. §§ 78dd-1, et seq.,
except as, individually or in the aggregate, would not reasonably expected to
have a Material Adverse Effect on the Company.
     (l) Benefit Plans.
     (i) The Company has Previously Disclosed or has previously filed as an
exhibit to the SEC Document or made available to the Investor or its
representative each of the following to which the Company or any Company
Subsidiary is a party or subject: any plan, contract or understanding providing
for any bonus, pension, option, deferred compensation, retirement payment,
profit sharing welfare, severance, change in control, or fringe benefits or
other compensation with respect to any present or former officer, director,
employee or consultant of the Company or any Company Subsidiary (each, other
than a Multiemployer Plan, a “Benefit Plan”), in each case, requiring aggregate
annual payments or contributions by the Company and any of the Company
Subsidiaries in an aggregate amount in excess of $1,000,000 or which has
aggregate unfunded liabilities in an amount in excess of $1,000,000 individually
provided that the aggregate unfunded liabilities of the Benefit Plans not
Previously Disclosed or filed as an SEC Document do not exceed $3,000,000.
Section 2.2(l) of the Company Disclosure Schedule sets forth a complete list of
the Benefit Plans.
     (ii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) with respect to each Benefit
Plan, the Company and the Company Subsidiaries have complied, and are now in
compliance with, all

17



--------------------------------------------------------------------------------



 



provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Code and all Laws and regulations applicable to such Benefit
Plans and each Benefit Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that such Benefit Plan is so qualified and exempt from federal income
taxes under Sections 401(a) and 501(a) of the Code, and such determination
letter has not been revoked and nothing has occurred, whether by action or
failure to act, that could reasonably be expected to cause the loss of such
qualification; (B) each Benefit Plan has been administered in accordance with
its terms including all requirements to make contributions; (C) there is not
now, nor do any circumstances exist that are likely to give rise to any
requirement for the posting of security with respect to a Benefit Plan or the
imposition of any material liability or material lien on the assets of the
Company or any Company Subsidiary under ERISA or the Code in respect of any
Benefit Plan, and no liability (other than for premiums to the Pension Benefit
Guaranty Corporation) under Title IV of ERISA or under Sections 412 or 4971 of
the Code has been or is reasonably expected to be incurred by the Company or any
Company Subsidiary; (D) there are no pending or, to the Company’s knowledge,
threatened claims (other than claims for benefits in the ordinary course),
lawsuits or arbitrations which have been asserted or instituted against the
Benefit Plans or the assets of any of the trusts under any of the Benefit Plans;
(E) to the Company’s knowledge, there are no pending or threatened claims
against any fiduciary of any of the Benefit Plans with respect to their duties
to the Benefit Plans; (F) to the Company’s knowledge, no set of circumstances
exists which may reasonably give rise to a claim or lawsuit, against the Benefit
Plans, any fiduciaries thereof with respect to their duties to the Benefit Plans
or the assets of any of the trusts under any of the Benefit Plans; and (G) the
Company and each Company Subsidiary have reserved the right to amend, terminate
or modify at any time all plans or arrangements providing for retiree health or
life insurance coverage, and there have been no communications to employees or
former employees which could reasonably be interpreted to promise or guarantee
such employees or former employees any retiree health or life insurance or other
retiree death benefits on a permanent basis, other than those retirement
benefits provided for under the Company’s collective bargaining agreements.
     (iii) None of the Company, any of the Subsidiaries or any other person or
entity under common control with the Company within the meaning of
Section 414(b), (c), (m) or (o) of the Code participates in, or is required to
contribute to, any “multiemployer plan” (within the meaning of Section 3(37) of
ERISA) (a “Multiemployer Plan”).
     (iv) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each individual who performs
services for the Company or any Company Subsidiary (other than through a
contract with an entity other than the Company or any Company Subsidiary) and
who is not treated as an employee of the Company or any Company Subsidiary has
been properly characterized as not being an employee for such purposes.
     (v) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby (alone or in conjunction
with any termination of employment or other event) will (A) result in any
material payment (including, without

18



--------------------------------------------------------------------------------



 



limitation, severance or “excess parachute payments” (within the meaning of
Section 280G of the Code), or forgiveness of indebtedness) or other material
obligation becoming due to any current or former employee, officer or director
of the Company or any Company Subsidiary under any Benefit Plan or otherwise,
(B) limit or restrict the right of the Company or any Company Subsidiary to
merge, amend or terminate any of the Benefit Plans, or (C) materially increase
or accelerate or require the funding of any benefits otherwise payable under any
Benefit Plan.
     (vi) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) no work stoppage involving the
Company or any Company Subsidiary is pending or, to the knowledge of the
Company, threatened; (B) neither the Company nor any Company Subsidiary is
involved in, or threatened with or affected by, any labor dispute, arbitration,
lawsuit or administrative proceeding that could affect the business of the
Company or such Company Subsidiary; and (C) employees of the Company and the
Company Subsidiaries are not represented by any labor union nor are any
collective bargaining agreements otherwise in effect with respect to such
employees.
     (vii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each Benefit Plan
that is maintained substantially for employees who are situated outside the
United States (the “Foreign Plans”), (i) each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (ii) all Foreign Plans that are required
to be funded are funded in accordance with applicable Laws, and with respect to
all other Foreign Plans, adequate reserves therefor have been established on the
accounting statements of the applicable Company or Company Subsidiary.
     (m) Environmental Liability. Except for those matters that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each of the Company and the Company Subsidiaries is in
compliance with all applicable Environmental Laws, and neither the Company nor
any Company Subsidiary has received any written communication alleging that the
Company is in violation of, or has any liability under, any Environmental Law,
(ii) each of the Company and the Company Subsidiaries validly possesses and is
in compliance with all Permits required under Environmental Laws to conduct its
business as presently conducted, and all such Permits are valid and in good
standing, (iii) there are no Environmental Claims pending or, to the knowledge
of the Company, threatened against the Company or any of the Company
Subsidiaries and (iv) none of the Company or any of the Company Subsidiaries has
Released any Hazardous Materials in a manner that would reasonably be expected
to result in an Environmental Claim against the Company or any of the Company
Subsidiaries. As used in this Agreement, (1) the term “Environmental Claims”
means any administrative or judicial actions, suits, orders, claims, proceedings
or written notices of noncompliance by or from any person alleging liability
arising out of the Release of Hazardous Materials or the failure to comply with
Environmental Law; (2) the term “Environmental Law” means any Law relating to
pollution, the environment or natural resources; (3) the term “Hazardous
Materials” means (x) petroleum and petroleum by-products, asbestos that is
friable, radioactive materials, medical or infectious

19



--------------------------------------------------------------------------------



 



wastes or polychlorinated biphenyls and (y) any other material, substance or
waste that is prohibited, limited or regulated by Environmental Law because of
its hazardous, toxic or deleterious properties or characteristics; and (4) the
term “Release” means any release, spill, emission, leaking, pumping, emitting,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment in derogation of Environmental Law.
     (n) Intellectual Property.
     (i) As used in this Agreement, “Intellectual Property” means the following
and all rights pertaining thereto: (A) patents, patent applications, provisional
patent applications and statutory invention registrations (including all utility
models and other patent rights under the Laws of all countries), (B) trademarks,
service marks, trade dress, logos, trade names, service names, corporate names,
domain names and other brand identifiers, registrations and applications for
registration thereof, (C) copyrights, proprietary designs, computer software,
mask works, databases, and registrations and applications for registration
thereof, (D) confidential and proprietary information, trade secrets, know-how
and show-how, and (E) all similar rights, however denominated, throughout the
world.
     (ii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) the Company and the Company
Subsidiaries own, free of all encumbrances except Permitted Liens, or have the
valid right to use all the Intellectual Property used in the conduct of the
business of the Company and the Company Subsidiaries and (B) the conduct of the
business of the Company and the Company Subsidiaries as currently conducted does
not infringe upon, misappropriate or violate (“Infringe”) any Intellectual
Property rights of any third party. Except as would not reasonably be expected
to have a Material Adverse Effect, no claim or demand has been given in writing
to the Company or any Company Subsidiary to the effect that the conduct of the
business of the Company or such Company Subsidiary Infringes upon the
Intellectual Property rights of any third party. Except as would not reasonably
be expected to have a Material Adverse Effect, the Company and the Company
Subsidiaries use the Intellectual Property of third parties only pursuant to
valid, effective written license agreements. Except as would not reasonably be
expected to have a Material Adverse Effect, to the knowledge of the Company, no
third parties are infringing the Intellectual Property rights of the Company.
     (iii) All registered trademarks and registered service marks, trademark and
service mark applications and, to the knowledge of the Company, all patents and
patent applications, currently owned by the Company and the Company Subsidiaries
that are material to the business of the Company and the Company Subsidiaries,
taken as a whole, as currently conducted (the “Company Intellectual Property”)
have been duly registered or application filed with the U.S. Patent and
Trademark Office or applicable foreign governmental authority. Except as would
not reasonably be expected to have a Material Adverse Effect, (A) none of the
Company Intellectual Property has been adjudged to be invalid or unenforceable
in whole or in part and (B) there are no actual or, to the knowledge of the
Company, threatened opposition proceedings, cancellation

20



--------------------------------------------------------------------------------



 



proceedings, interference proceedings or other similar action challenging the
validity, existence or ownership of any Company Intellectual Property.
     (o) Anti-takeover Provisions Not Applicable. The provisions of Section 203
of the Delaware General Corporation Law as they relate to the Company do not and
will not apply to the Investors’ acquisition of Securities pursuant to the
Transaction Documents or to any of the transactions contemplated hereby or
thereby. The acquisition of Securities by the Investors pursuant to the
Transaction Documents and the transactions contemplated hereby or thereby,
including, without limitation, the dividends required or contemplated by the
respective Certificates of Designations of the respective series of Preferred
Stock and the redemptions required or contemplated by the respective
Certificates of Designations of the respective series of Preferred Stock, have
been approved by the Continuing Directors (as defined in Article IX of the
Certificate of Incorporation). The Board of Directors has adopted the Rights
Plan Amendment in the form set forth in Exhibit 5 hereto and the same has been
duly executed and delivered by the parties thereto.
     (p) Board Approvals. The transactions contemplated by the Transaction
Documents, including without limitation the issuance of the Preferred Stock and
the compliance with the terms thereof and the compliance with the terms of this
Agreement, have been approved unanimously by the Board of Directors. The Board
of Directors has unanimously adopted, approved and declared advisable all of the
transactions contemplated by the Transaction Documents. The Audit Committee of
the Board of Directors has unanimously and expressly approved, and the Board of
Directors has unanimously concurred with, the Company’s reliance on the
exception under Para. 312.05 of the New York Stock Exchange Listed Company
Manual to issue the Series B Preferred Shares and the Series B-1 Preferred
Shares.
     (q) Brokers and Finders. Neither the Company nor any Company Subsidiary nor
any of their respective officers, directors or employees has incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees in connection with the Transaction Documents or the transactions
contemplated hereby and thereby, other than JPMorgan Chase & Co., the fees and
expenses of which will be paid by the Company. The Company has provided the
Investors a copy of the documentation pursuant to which JPMorgan Chase & Co. may
receive a fee in connection with the Transaction Documents or the transactions
contemplated hereby and thereby.
     (r) Exemption from Registration. Assuming the accuracy of the
representations and warranties made by the Investors in Section 2.3(c) of this
Agreement, the offer and issuance by the Company of the Securities is exempt
from registration under the Securities Act.
     (s) Opinions of Financial Advisors. The Board of Directors of the Company
has received the opinions of JPMorgan Chase & Co., dated as of February 11,
2008, and March 10, 2008, which such March 10, 2008 opinion shall be updated as
of the date hereof, and the opinions of Duff & Phelps, LLC, dated as of
February 11, 2008, and March 10, 2008, which such March 10, 2008 opinion shall
be updated as of the date hereof, each to the effect that, as of such dates, and
subject to the various assumptions and qualifications set forth

21



--------------------------------------------------------------------------------



 



therein, the consideration to be received by the Company pursuant to this
Agreement is fair from a financial point of view to the Company (the “Fairness
Opinions”). Correct and complete copies of the Fairness Opinions have been
delivered to the Investors.
     (t) CAG, Inc. At THL’s written request, the Company has formed MoneyGram
Investments, LLC, a Delaware limited liability company and wholly-owned
subsidiary of the Company, and has merged CAG, Inc. into MoneyGram Investments,
LLC, which will be treated as a disregarded entity for Tax purposes.
     (u) Prior Agreement Representations and Warranties. All of the
representations and warranties set forth in the Prior Agreement were true and
correct in all material respects (unless qualified by “material” or “Material
Adverse Effect” or similar references to materiality, in which case such
representations and warranties must be true and correct in all respects) as of
the February 11, 2008; provided, that any such representations and warranties
that are subject to matters “Previously Disclosed” are limited to matters
Originally Previously Disclosed.
     (v) No Other Representations or Warranties. Except for the representations
and warranties contained in this Section 2.2, each of the Investors severally
and not jointly acknowledge that neither the Company nor any person on behalf of
the Company makes any other express or implied representation or warranty with
respect to the Company or the Company Subsidiaries, or with respect to any other
information provided to the Investor in connection with the transactions
contemplated by this Agreements.
          2.3 Representations and Warranties of the Investors. Each of THL
(jointly and severally among the THL Investors), GSMP (jointly and severally
among the GSMP Investors), and GSCP (jointly and severally among the GSCP
Investors) severally but not jointly, hereby represents and warrants to the
Company that:
     (a) Organization and Authority. Such Investor is a partnership, limited
liability company or corporation, as applicable, duly organized and validly
existing under the Laws of its jurisdiction of organization and has all
requisite partnership, company or corporate, as applicable, power and authority
to carry on its business as presently conducted. Such Investor is duly qualified
or licensed to do business and is in good standing (where such concept is
recognized under applicable Law) in each jurisdiction where the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary, other than where the failure to be so
qualified, licensed or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on such
Investor.
     (b) Authorization.
     (i) Such Investor has the partnership, company or corporate, as applicable,
power and authority to enter into the Transaction Documents and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
the Transaction Documents by such Investor and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by such
Investor and no further approval or authorization by such Investor is required.
The Transaction Documents are valid and binding obligations of such Investor
enforceable against such Investor in accordance with their respective terms.
     (ii) Neither the execution, delivery and performance by such Investor of
the Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, nor compliance by such Investor with any of the provisions
thereof, will (A) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or

22



--------------------------------------------------------------------------------



 



an event which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration of, or result
in the creation of, any lien, security interest, charge or encumbrance upon any
of the properties or assets of such Investor under any of the material terms,
conditions or provisions of (1) its certificate of limited partnership,
partnership agreement, limited liability company agreement, certificate of
incorporation or bylaws, as applicable, or (2) any material note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which such Investor is a party or by which it may be
bound, or to which such Investor or any of the properties or assets of such
Investor may be subject, or (B) subject to compliance with the statutes and
regulations referred to in the next paragraph, materially violate any statute,
rule or regulation or, to the knowledge of any Investor, any judgment, ruling,
order, writ, injunction or decree applicable to such Investor or any of its
properties or assets, except in the case of clauses (A)(2) and (B) for such
violations, conflicts and breaches as would not reasonably be expected to have a
Material Adverse Effect on such Investor.
     (iii) Other than (A) in connection or in compliance with the HSR Act,
(B) in connection or in compliance with the German Antitrust Act, (C) Regulatory
Approvals, and (D) such other consents, approvals, orders, authorizations,
registrations, declarations, filings and notices the failure of which to be
obtained or made would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on such Investor, no notice to,
filing with, exemption or review by, or authorization, consent or approval of,
any Governmental Entity or any other person (nor expiration nor termination of
any statutory waiting periods) is necessary for the consummation by such
Investor of the transactions contemplated by the Transaction Documents.
     (c) Purchase for Investment. Such Investor acknowledges that the Securities
have not been registered under the Securities Act and the rules and regulations
thereunder or under any state securities Laws and that there is no public or
other market for the Preferred Shares. Such Investor (i) is acquiring the
Securities for its own account pursuant to an exemption from registration under
the Securities Act solely for investment and not with a view to distribution in
violation of the securities Laws, (ii) will not sell or otherwise dispose of any
of the Securities, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
Laws, (iii) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Securities and of making an informed investment
decision and (iv) is an Accredited Investor (as that term is defined by Rule 501
of the Securities Act).
     (d) Financial Capability. Such Investor has available funds to make the
Purchase on the terms and conditions contemplated by this Agreement.
     (e) Brokers and Finders. Neither such Investor nor its Affiliates nor any
of their respective officers, directors or employees has incurred any liability
for any financial advisory fees, brokerage fees, commissions or finder’s fees in
connection with the Transaction Documents or the transactions contemplated
hereby and thereby.

23



--------------------------------------------------------------------------------



 



     (f) No Exclusivity. Neither any Investor nor any of its Affiliates is a
beneficiary of or is subject to any exclusivity or similar arrangement or
agreement with respect to any debt or equity related to any potential investment
in the Company.
     (g) No Other Representations or Warranties. Except for the representations
and warranties contained in this Section 2.3, the Company acknowledges that
neither the Investors nor any other person on behalf of the Investors makes any
other express or implied representation or warranty with respect to any Investor
or with respect to any other information provided to the Company in connection
with the transactions contemplated by this Agreement.
ARTICLE III
Covenants
          3.1 Filings; Other Actions.
     (a) Each of the Investors and the Company will cooperate and consult with
the others and use best efforts to prepare and file all necessary documentation,
to effect all necessary applications, notices, petitions, filings and other
documents, and to obtain all necessary permits, consents, orders, approvals,
clearances and authorizations of, or any exemption by, all Governmental Entities
(and in the case of the Company, also third parties) necessary or advisable to
consummate the transactions contemplated by this Agreement. In particular, each
of the Investors and the Company will use their best efforts to obtain, and will
use their best efforts to help the others obtain, as promptly as practicable,
all approvals, authorizations, consents, clearances, expirations or terminations
of waiting periods or exemptions required from all necessary Governmental
Entities for the transactions contemplated by the Transaction Documents,
including, but not limited to, filings and notifications with respect to, and
expiration or termination of any applicable waiting period, under the HSR Act
and any other applicable competition or merger control laws, and all notices to,
filings and registrations with, and approvals, authorizations, consents,
clearances or exemptions from, all Governmental Entities referred to on
Section 3.3(b) of the Company Disclosure Schedule. Notwithstanding the
foregoing, neither Goldman, Sachs & Co. nor any of its Affiliates shall be
required to use efforts to seek or obtain Regulatory Approvals. Each of the
Investors and the Company will have the right to review in advance, and to the
extent practicable each will consult with the others, in each case subject to
applicable Laws relating to the exchange of information, with respect to all the
information relating to the other parties, and any of their respective
subsidiaries, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement. In exercising the foregoing right,
each of the parties hereto agrees to act reasonably and as promptly as
practicable. Each party hereto agrees to keep the other parties apprised of the
status of matters relating to completion of the transactions contemplated
hereby. The Investors and the Company shall promptly furnish each other with
copies of written communications received by them or their subsidiaries from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by this Agreement or by the other Transaction
Documents, other than any communications received by an Investor from, or
delivered by an Investor to, the Internal

24



--------------------------------------------------------------------------------



 



Revenue Service (the “IRS”) (and other than in respect of information filed or
otherwise submitted confidentially to any such Governmental Entity and other
than in respect of routine audits or ordinary course communications which could
not reasonably be expected to be material to the Company). Each party shall
execute and deliver both before and after the Closing such further certificates,
agreements and other documents and take such other actions as the other party
may reasonably request to consummate or implement such transactions or to
evidence such events or matters. Notwithstanding anything to the contrary in
this Agreement, neither any Investor nor its Affiliates shall be obligated to
make (or offer to make) any divestiture of, or otherwise limit (or offer to
limit) Investor’s or its Affiliates’ freedom of action with respect to,
Investor’s or its Affiliates’ assets or businesses presently owned or hereafter
acquired.
     (b) Immediately following the Closing on the Closing Date, the Company
shall verify whether or not the amounts set forth on Schedule F hereto have been
successfully credited to the Company bank account set forth across from such
amount on Schedule F hereto, and when successfully credited, the Final 10-K
shall be filed with the SEC immediately following such verification.
          3.2 Access, Information and Confidentiality.
     (a) With respect to each respective Investor, (i) from the date hereof
until the Closing Date or the termination of this Agreement and (ii) if
applicable, from the Closing Date until the date when such Investor and its
Affiliates cease to own in the aggregate Securities representing, directly or
indirectly, an initial Purchase Price under this Agreement (irrespective of the
then current value of such Securities) (“Initial Cost”) that is at least 10% of
the aggregate Initial Cost of the Securities acquired by such Investor and its
Affiliates at the Closing, the Company will ensure that upon reasonable notice,
the Company and the Company Subsidiaries (1) will afford to such Investor and
such Investor’s representatives (including, without limitation, officers and
employees of such Investor, and counsel, accountants and other professionals
retained by such Investor) such access during normal business hours to its
books, records (including, without limitation, Tax Returns and appropriate work
papers of independent auditors under normal professional courtesy), properties,
personnel, accountants and other professional retained by the Company and to
such other information as such Investor may reasonably request; (2) will furnish
such Investor with such financial and operating data and other information with
respect to the business and properties of the Company as the Company prepares
and compiles for members of its Board of Directors in the ordinary course and as
such Investor may from time to time reasonably request; and (3) permit such
Investor to discuss the affairs, finances and accounts of the Company, and to
furnish advice with respect thereto, with the principal officers of the Company
within thirty days after the end of each fiscal quarter of the Company. All
requests for access and information shall be coordinated through senior
corporate officers of the Company.
     (b) Each party to this Agreement will hold, and will cause its respective
subsidiaries and their directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless compelled to disclose by judicial
or administrative process or, in the advice of its counsel, by other requirement
of Law or the applicable requirements of any

25



--------------------------------------------------------------------------------



 



regulatory agency or relevant stock exchange, all non-public records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party furnished to it by such
other party or its representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (1) previously known by
such party on a non-confidential basis, (2) in the public domain through no
fault of such party or (3) later lawfully acquired from other sources by the
party to which it was furnished), and neither party shall release or disclose
such Information to any other person, except its to auditors, attorneys,
financial advisors, and other consultants and advisors. Subject to the
foregoing, any party compelled to disclose Information pursuant to this
Section 3.2(b) shall (x) as promptly as practicable, provide the other parties
with notice of such request to disclose Information so that the parties may seek
an appropriate protective order or other appropriate remedy (and the other
parties shall cooperate in connection therewith), and (y) may furnish, that
portion (and only that portion) of the Information that, on the advice of its
counsel, such party is legally compelled or is otherwise required to disclose.
In addition, all information furnished to the Investors and their respective
representatives and all analyses, compilations, data, studies or other documents
prepared by any Investor or its representatives containing or based in whole or
in part on any such furnished information or reflecting such Investor’s review
of, or interest in, the Company shall be used solely as set forth and permitted
by the confidentiality agreement, dated as of November 28, 2007, between the
Company and THL and the confidentiality agreement, dated as of December 11, 2007
(and the side letter thereto dated January 2, 2008) between the Company and GS
(the “Confidentiality Agreements”); provided, however, that each Investor may
provide Information to potential permitted transferees of Securities so long as
the recipient enters into a confidentiality agreement (as to which the Company
is a third party beneficiary and may enforce the agreement) with disclosure
terms at least as restrictive as the disclosure terms in the Confidentiality
Agreements. Notwithstanding the foregoing, in connection with a syndication to
co-investors as permitted by Section 4.5, any Investor shall be permitted to
provide Information to a potential syndicate member subject to customary
confidentiality protections enforceable by the Company.
          3.3 Certain Additional Covenants of the Company.
     (a) Except as otherwise expressly permitted or required by the Transaction
Documents, permitted by Section 4.9, or as set forth on Section 3.3(a) of the
Company Disclosure Schedule, during the period from the date of this Agreement
until the earlier of the Closing Date and the termination of this Agreement
pursuant to Section 5.1, the Company shall conduct its business, and shall cause
its subsidiaries to conduct their respective businesses, in all material
respects in the ordinary course, including, without limitation, paying its
obligations, including customer signing bonuses, capital expenditures, taxes and
other accounts payable, in the ordinary course of business consistent with past
practice. Until the Voting Date as defined in the Series B Certificate and the
Series B-1 Certificate (the “Voting Date”), except as expressly permitted or
required by the Transaction Documents and as set forth on Schedule 3.3(a),
neither the Company nor any Company Subsidiary shall, without the prior approval
of the Investors (such approval not to be unreasonably withheld or delayed) take
any action that (i) would require a separate series vote of the holders of
Series B Preferred Stock under Section 9(c) of Series B Certificate if the
Series B Preferred Stock was

26



--------------------------------------------------------------------------------



 



outstanding at such time, or (ii) would result in an adjustment to be made under
Section 7(c) of the Series B Certificate if Series B Preferred Stock was
outstanding at such time.
     (b) The Company shall not declare or pay any dividend or distribution on
any securities of the Company on or prior to the Closing. If, prior to the
Closing, the Company shall take any action that would require any adjustment to
be made under Section 7(c) of the Series B Certificate as if shares of Series B
Preferred Stock were issued on the date of this Agreement, the Company must make
appropriate and equitable adjustments with respect to the Investors such that
the Investors will receive the benefit of such transaction as if (x) all of the
Securities to be acquired by the Investor had been outstanding as of the date of
such action and (y) all required Regulatory Approvals had been obtained.
“Regulatory Approval” means confirmation by a State, reasonably satisfactory to
the Company and each of THL, GSMP and GSCP, that the Licensee and/or the
Investors have complied with applicable prior notice or prior approval
procedures for change of control under such State’s laws or regulations
applicable to entities engaged in the money transfer or payment systems business
or the parties to be deemed to control such parties. “Licensee” means MoneyGram
Payment Systems, Inc., a wholly-owned subsidiary of the Company. “State” means
any of the jurisdictions listed on Section 3.3(b) of the Company Disclosure
Schedule.
     (c) The Company shall use its reasonable best efforts to satisfy the
closing conditions set forth in Section 1.2(c) of this Agreement in a timely
manner. Each of the Investors will cooperate reasonably with the Company in the
Company’s efforts to satisfy the conditions set forth in Sections 1.2(c)(i), and
(ii).
     (d) The parties shall not treat any of the Series B Preferred Shares, the
Series B-1 Preferred Shares, or the Series D Preferred Stock as “preferred
stock” for purposes of Section 305 of the Code, unless required to do so by a
change in applicable Tax Laws (or the interpretation thereof) or a good faith
resolution of a Tax contest.
     (e) Without the prior written consent of all of the Investors, neither the
Company nor any of the Company Subsidiaries shall directly or indirectly use any
proceeds from the Investment, the Existing Credit Facilities or the Second Lien
Notes to acquire any obligations the interest on which is exempt from taxes
imposed by subtitle A of the Code.
     (f) Without the prior written consent of all of the Investors, the Company
shall not and shall not permit the Company Subsidiaries to (i) make investments
in a manner that is in contravention of the investment policy as set forth on
Schedule G hereto (the “Investment Policy”); provided that, notwithstanding the
foregoing, any securities held or sold by the Company set forth on Schedule B or
Schedule C hereto shall not be considered to be held or sold in contravention of
the Investment Policy, or (ii) sell, unwind, assign, abandon or otherwise
transfer or dispose of any of the securities listed on Schedule B (other than
those securities sold or otherwise transferred in accordance with Schedule B-1
through March 7, 2008) or Schedule C.
     (g) The Company shall not take or permit to occur any stockholder vote (or
action by written consent) on any matter with a record date prior to the Voting
Date, except to

27



--------------------------------------------------------------------------------



 



the extent required by Law or by Section 9(b), (c) or (d) of the Series B
Certificate or Section 9(b) of the Series B-1 Certificate.
ARTICLE IV
Additional Agreements
     4.1 Governance Matters.
     (a) From the Closing Date until the Voting Date, the Investors, together
with their Affiliates, shall be entitled to nominate and cause the Company to
appoint two individuals to the Board of Directors to serve as directors (each, a
“Board Representative”) to terms expiring at the 2010 annual meeting of the
Company’s stockholders, subject to satisfaction of all legal and governance
requirements regarding service as directors of the Company (and subject to
satisfaction of any applicable requirements in the Certificate relating to
allocation of directors amongst the classes of directors), which Board
Representatives are reasonably acceptable to the Board of Directors, and which
Board Representatives the Company will be required to recommend to its
stockholders for election to the Board of Directors at the Company’s stockholder
meetings. The Board of Directors has deemed individuals listed on Schedule
4.1(a) hereto to be reasonably acceptable for these purposes. For as long as the
Investors and their respective Affiliates, as a whole, own in the aggregate
Securities representing, directly or indirectly, an Initial Cost of not less
than $75,000,000 (a “Qualifying Ownership Interest”), the Investors shall be
entitled, in such capacity, to nominate and cause the Company to appoint
replacements for its Board Representatives. From the Closing Date until the
Voting Date, the Investors, together with their Affiliates, shall also be
entitled to appoint two observers to the Board of Directors (the “Board
Observers”), which Board Observers are reasonably acceptable to the Board of
Directors. The Board Observers shall be entitled to participate fully in all
meetings of the Board of Directors, but shall not have the authority to vote
thereat. At any time that the Investors, together with their Affiliates, have a
right to nominate one or more Board Representatives, Thomas H. Lee Equity Fund
VI, L.P. (“THL VI”) shall have the right to select the individual or individuals
who the Investors will nominate to be at least one of such Board Representatives
so long as THL VI and its Affiliates beneficially own in the aggregate
Securities representing, directly or indirectly, an Initial Cost that is not
less than 10% of the aggregate Initial Cost of the Securities acquired by THL VI
and its Affiliates at the Closing.
     (b) After the Closing Date, upon the earlier of (x) written notification by
the THL Investors, in the THL Investors’ sole discretion, and (y) the Voting
Date, the Investors shall lose their right to have the Board Observers attend
meetings of the Board (except that prior to the Certificate Amendment (as
defined below), the Investors shall have a right to have one (1) Board Observer,
which Board Observer shall be a representative of GS) and shall instead be
entitled to nominate and cause the Company to appoint such additional Board
Representatives to the Board as shall, when aggregated with the Board
Representatives already designated by the Investors pursuant to Section 4.1(a),
provide the Investors with that number of directors as is proportionate to
Investors’ Common Stock ownership, calculated on a fully-converted basis
(assuming all shares of Series B-1 Preferred Stock were converted into Series B
Preferred Stock and all Series B Preferred Stock was converted into Common
Stock),

28



--------------------------------------------------------------------------------



 



where the Board of Directors shall elect to (i) increase the size of the Board
of Directors (subject to Section 4.1(f)), (ii) fill any vacancies resulting from
resignations, or (iii) a combination of (i) and (ii) to accomplish such
proportionate representation of the Investors on the Board of Directors. These
Board Representatives shall satisfy all legal and governance requirements
regarding service as a director of the Company and shall be reasonably
acceptable to the Board of Directors and the Company shall be required to
recommend to its stockholders the election of such Board Representatives to the
Board of Directors at the Company’s stockholder meetings. The Investors shall
also be entitled to nominate and cause the Company to appoint individuals to
fill any vacancies in such directorships at any time, up to a number of
directors as is proportionate to the Investors’ Common Stock ownership,
calculated on a fully-converted basis (as described above). In addition, the
Company agrees that the Board Representatives shall be entitled to the same
rights, privileges and compensation as the other members of the Board of
Directors in their capacity as such, including with respect to insurance
coverage and reimbursement for Board of Directors participation and related
expenses. The Company agrees that the Board Observers shall be entitled to
reimbursement for the Board Observers’ participation and related expenses. The
Board Representatives shall be spread as even as practicable among the classes
of directors. From and after the Closing Date (it being understood that this may
be purchased prior to the Closing Date), the Company shall purchase and
maintain, at its own expense, (A) directors and officers liability insurance,
from reputable carriers to be agreed upon prior to Closing by the Company and
Investors and at least in the amounts set forth on Schedule 4.1(b) hereto (or in
a lesser amount agreed upon by the Investors and the Company), on behalf of and
covering the individuals who at any time on or after the Closing Date are or
become directors of the Company, against expenses, liabilities or losses
asserted against or incurred by such individual in such capacity or arising out
of such individual’s status as such, subject to customary exclusions and (B) a
fully-paid six-year “tail” insurance policy or policies with respect to
directors’ and officers’ liability insurance (including excess A-side
difference-in-conditions coverage and fiduciary liability coverage) of an amount
no less, and with terms and conditions no less favorable, than those of the
policies maintained by the Company as of the date hereof.
     (c) Subject to the further provisions of this Section 4.1, the Company’s
Governance and Nominating Committee (or any other committee exercising a similar
function) (the “Nominating Committee”) shall recommend to the Board of Directors
that such persons designated by the Investors to be Board Representatives
pursuant to Sections 4.1(a) and (b) (or any successor designated by the
Investors and reasonably acceptable to the Company) be included in the slate of
nominees recommended by the Board of Directors to stockholders for election as
directors at each annual meeting of stockholders of the Company at which such
person’s term expires. The Company shall use reasonable best efforts to have the
Board Representatives elected as directors of the Company and the Company shall
solicit proxies for them to the same extent as it does for any of its other
nominees to the Board of Directors. Other than as specifically contemplated by
this Section 4.1, the Company shall not fill any vacancies on the Board of
Directors.
     (d) Subject to applicable Law and any rules and regulations promulgated by
the New York Stock Exchange, for so long as the Investors are entitled to
appoint a Board Representative pursuant to Section 4.1, the Investors shall also
be entitled to representation proportionate to Investors’ aggregate Common Stock
ownership, calculated on a fully-

29



--------------------------------------------------------------------------------



 



converted basis (as described above), on all committees of the Board of
Directors, provided that notwithstanding the foregoing, the Investors shall be
entitled to have a minimum of one Board Representative serving on each committee
of the Board of Directors (except where a Board Representative is in a conflict
position, such Board Representative may not serve on a special committee of the
Board of Directors, and where an Investor is in a conflict position, none of the
such Investor’s Board Representatives may serve on the relevant special
committee of the Board of Directors). If applicable Law or New York Stock
Exchange rules and regulations prevent any Board Representative from serving on
a committee, the Investors shall be entitled to appoint a Board Observer to such
committee, so long as any such Board Observer meets any applicable independence
rules of the New York Stock Exchange.
     (e) At any time the Investors have a right to nominate and appoint one or
more individuals to the Board of Directors to serve as a director, if any Board
Representative shall cease to serve as a director for any reason, the Company
and its Board of Directors will use its reasonable best efforts to take all
action required to fill the vacancy resulting therefrom with a person designated
by the Investors and reasonably acceptable to the Company, subject to
satisfaction of all legal and governance requirements regarding service as a
director of the Company.
     (f) Subject to the Certificate of Incorporation and Bylaws, for so long as
the Investors have the right to nominate directors under this Section 4.1, the
maximum size of the Board of Directors shall be capped at 13 directors or such
larger number determined by the Investors in their sole judgment and discretion,
and, at any time after the Closing, at the direction of all of THL, GSMP and
GSCP acting together, the Company shall use its reasonable best efforts to
increase or decrease the size of the Board of Directors below 11 members or
above 13 members, as applicable, as reasonably directed by the Investors (but
the total number of votes shall not be below 11).
     (g) As promptly as practicable following the Closing, the Company shall
call and hold a meeting of its stockholders with a record date after the Voting
Date to seek approval of the Certificate Amendment, shall file with the SEC a
proxy statement and use its best efforts to solicit proxies in favor of the
Certificate Amendment, and shall use its best efforts to respond to any comments
of the SEC or its staff and to cause a definitive proxy statement related to
such stockholders’ meeting to be mailed to the Company’s stockholders. The Board
of Directors shall recommend the Certificate Amendment and such recommendation
shall be included in the proxy statement filed with the SEC and disseminated to
Company stockholders in connection with such stockholders meeting. The
“Certificate Amendment” shall mean an amendment to the Certificate of
Incorporation that (i) will provide that as long as the Investors shall have a
right to designate Board Representatives pursuant to Section 4.1(b), GS (or GS’
permitted successors or assigns) shall have the right to designate one (1) such
Board Representative, which such Board Representative shall have one (1) vote,
and THL (or THL’s permitted successors or assigns) shall have the right to
designate two (2) to four (4) Board Representatives, which such Board
Representatives shall be authorized to vote (with each such Board Representative
having equal votes) on all matters occasioning action by the Board of Directors
such number of votes equal to the number of directors that the Investors would
be entitled to designate pursuant to Section 4.1(b) in the absence of the
Certificate Amendment, minus the one (1) vote of the Board Representative

30



--------------------------------------------------------------------------------



 



designated by GS, (ii) will provide that each member of the Board of Directors
shall be elected annually for a one (1) year term, and (iii) will increase the
number of authorized shares of Common Stock to one billion three hundred million
(1,300,000,000).
     (h) If the Investors and their Affiliates at any time cease, as a whole, to
beneficially own in the aggregate a Qualifying Ownership Interest, the Investors
will have no further rights under Sections 4.1(a) through (f) and, if so
requested by the Company, shall promptly cause to resign, and take all other
action reasonably necessary, or reasonably requested by the Company, to cause
the prompt removal of, the Board Representative.
     (i) Following the Closing and so long as Unaffiliated Shareholders (as
defined below) beneficially own at least 5% of the outstanding Common Stock, on
a fully-diluted basis:
     (i) there shall be at least three (3) Independent Directors, where
“Independent Director” means a director who has been nominated or approved by
the Continuing Directors and satisfies all standards for independence
promulgated by (A) the New York Stock Exchange, (B) the Company’s Corporate
Governance Guidelines, as amended November 15, 2007, as available on the
Company’s website, and (C) any other applicable Laws;
     (ii) the Company shall not engage in any Affiliated Transaction that is not
approved by the Independent Directors. In no event shall the Investors charge
the Company any ongoing monitoring or other similar fee. “Affiliated
Transaction” means any transaction or series of related transactions, directly
or indirectly between the Company, any Company Subsidiary, or another other
controlled Affiliates of the Company or any Company Subsidiary on the one hand,
and any Investor or any Affiliate of an Investor or any Associated Person of any
Investor (except for, in the case of Affiliates and Associated Persons (as
defined in the Exchange Act), the Company or any Company Subsidiary), on the
other hand, that have a fair market value in excess of $2,000,000; provided that
none of the following shall constitute an Affiliated Transaction:
     (A) acquisitions of securities, or payments, transactions, Board of
Directors rights, access rights, anti-dilution rights, registration rights and
all other matters, contemplated by this Agreement or the other Transaction
Documents, including, without limitation, the respective Certificates of
Designations for the Preferred Shares (including the respective dividends, and
exercising and consummating the respective conversion rights and redemption
rights, contemplated by such Certificates of Designations);
     (B) customary compensation arrangements (whether in the form of cash or
equity awards), expense reimbursement, D&O insurance coverage, and
indemnification arrangements (and related advancement of expenses) in each case
for Board of Directors designees and Board Observers, or any use by such
persons, for Company business purposes, of aircraft, vehicles, property,
equipment or other assets owned or provided by the Company or Company
Subsidiaries;

31



--------------------------------------------------------------------------------



 



     (C) transactions and arrangements (i) after the Closing Date if the same is
in the ordinary course of the Company’s business and does not involve payments
by the Company in excess of $5,000,000 in the aggregate for any transaction or
series of related transactions and is on terms and conditions not less favorable
to the Company in any material respect than those available with non-Affiliates
for comparable transactions or arrangements or (ii) pursuant to agreements in
effect as of the Closing Date;
     (D) acquisition of Common Stock or other securities pursuant to any stock
split, stock dividend, pro rata rights offering, or the like;
     (E) any amendment or termination of the Company’s Rights Agreement, or any
redemption of rights outstanding under the Rights Agreement; or
     (F) sale of investment securities in the ordinary course of the Company’s
business.
     (iii) the members of the Board of Directors who are unaffiliated with the
Investors and were members of the Board of Directors prior to the Closing (or
persons specifically approved by such directors or their successors as
successors for these purposes) (the “Continuing Directors”) shall have the right
to select the persons that will be nominated by the Company as the three
(3) Independent Directors contemplated by Section 4.1(h)(i), which such
Independent Directors must, prior to their first election to the Board of
Directors, be reasonably acceptable to a majority of the members of the Board of
Directors who are not Continuing Directors, and any vacancies in the Board which
must be filled with an Independent Director in order for there to be at least
(3) Independent Directors in accordance with Section 4.1(i)(i) hereof shall be
filled by the Company in accordance with this Section 4.1(i)(iii);
     (iv) upon a resolution of the committee of Independent Directors, the
Company shall exercise its right to redeem the Series B Preferred Stock and
Series B-1 Preferred Stock at any time that such right is exercisable in each
case, pursuant to the respective Certificates of Designations therefor;
     (v) any action proposed to be taken under Section 253 of the Delaware
General Corporation Law by the Company involving the Investors or their
Affiliates must be approved by a resolution of the committee of Independent
Directors; and
     (vi) holders of shares of Common Stock beneficially owned by persons not
affiliated with the Investors (“Unaffiliated Shareholders”) shall be third party
beneficiaries to this Section 4.1(h).
     (j) The Company shall keep the Investors informed, on a current basis, of
any events, discussions, notices or changes with respect to any Tax (other than
ordinary course communications which could not reasonably be expected to be
material to the Company), criminal or regulatory investigation or action
involving the Company or any of its Subsidiaries (other than routine audits or
ordinary course communications which could not reasonably be expected to be
material to the Company), and shall reasonably cooperate with the Investors,
their members and their respective Affiliates in an effort to avoid or mitigate
any cost or

32



--------------------------------------------------------------------------------



 



regulatory consequences to them that might arise from such investigation or
action (including by reviewing written submissions in advance, attending
meetings with authorities and coordinating and providing assistance in meeting
with regulators).
     4.2 Legend.
     (a) Each of the Investors agrees that all certificates or other instruments
representing the Securities subject to this Agreement will bear a legend
substantially to the following effect:
     “THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE
ALSO SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THAT CERTAIN
AMENDED AND RESTATED PURCHASE AGREEMENT DATED AS OF MARCH 17, 2008 AMONG THE
ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND THE OTHER PARTY OR PARTIES NAMED
THEREIN. A COPY OF THE PROVISIONS OF SUCH AGREEMENT SETTING FORTH SUCH
RESTRICTIONS ON TRANSFER IS ON FILE WITH THE SECRETARY OF THE ISSUER.
     (b) Upon request of an Investor, upon receipt by the Company of an opinion
of counsel reasonably satisfactory to the Company to the effect that the first
sentence of such legend is no longer required under the Securities Act, the
Company shall promptly cause the first sentence of such legend to be removed
from any certificate for any Securities so to be Transferred. Upon request of an
Investor, the remainder of the legend shall be removed upon the expiration of
the applicable transfer restrictions set forth in this Agreement. Each Investor
acknowledges that the Securities have not been registered under the Securities
Act or under any state securities Laws and agrees that it will not sell or
otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities Laws.
     4.3 Reservation for Issuance. The Company will reserve that number of
(a) shares of Common Stock sufficient for issuance upon conversion of Series B
Preferred Shares, Series B-1 Preferred Stock and Series D Preferred Stock owned
at any time by the Investors (up to the number of shares of Common Stock
authorized in the Certificate of Incorporation), and (b) Series D Preferred
Shares sufficient for issuance upon conversion of Series B-1 Preferred Shares
(and, as applicable, the Series B Preferred Shares) owned at any time by the
Investors without regard to any limitation on such conversion. In the event that
there shall not be sufficient shares of Common Stock issued but not outstanding
or authorized but unissued to permit the exercise in full of the rights
contained in this Agreement or in the Certificates of Designations, (i) the
Company shall at the written request of any of THL, GSMP or GSCP, use its best
efforts to take all such action as may be necessary to authorize additional
shares of Common Stock for issuance

33



--------------------------------------------------------------------------------



 



upon exercise of such rights and (ii) the Company shall, at an Investor’s
request, exchange all or any portion of such Investor’s Common Stock for
non-voting securities of the Company with equivalent economic rights.
     4.4 Lost, Stolen or Destroyed Certificates. If from and after the Closing,
any certificate for shares of Preferred Stock or Common Stock shall be
mutilated, lost, stolen or destroyed, the Company shall issue, in exchange and
in substitution the mutilated certificate, or in lieu of and substitution for
the certificate lost, stolen or destroyed, a new certificate of like tenor and
representing an equivalent amount and kind of shares. If reasonably required by
the Company in connection with replacing a share certificate as aforesaid, the
applicable record holder of such shares shall furnish the Company with an
indemnity on customary terms for such situations, reasonably sufficient to
protect the Company from any out-of-pocket loss which it may suffer from
replacing such certificate.
     4.5 Restrictions on Transfers.
     (a) No Investors shall be permitted to sell or otherwise transfer the
Series B Preferred Stock, the Series B-1 Preferred Stock or the Common Stock or
other securities issued upon conversion thereof prior to January 1, 2009, except
(x) to an Affiliate, and/or with respect to THL, to any coinvestor who is an
Affiliate of Thomas H. Lee Partners, L.P., that agrees to become bound by the
terms of this Agreement including the transfer restrictions set forth in this
Section 4.5(a), (y) pursuant to a sale, merger or consolidation of the Company,
or (z) pursuant to a syndication arrangement (A) under which such Investor
syndicates a number of shares of Series B Preferred Stock or Series B-1
Preferred Stock, as applicable constituting no more than 50% of the Securities
purchased at the Closing; (B) pursuant to which the Investors retain voting and
dispositive control over the transferred securities and the transferred
securities remain subject to the provisions of this Agreement, and (C) which
shall be completed within 180 days from the date hereof. After January 1, 2009,
the Investors shall be permitted to sell all Company securities except that each
Investor will agree not to sell in a private sale any Preferred Stock or Common
Stock or other securities received in the Investment to any person listed on
Schedule 4.5 hereto or any such person’s Affiliates (unless such sale is
pursuant to a merger or consolidation of the Company).
     (b) If any Investor desires to transfer in a private transaction any
securities to any person, who, to the Investors’ knowledge, after giving effect
to such transfer, would beneficially own more than 9.9% or such other threshold
as may be applicable as a result of applicable state regulations concerning
money transfers (the “Applicable Threshold”) of the outstanding voting
securities of the Company, such Investor shall notify the Company prior to
effecting such transfer, and the Company will cooperate with such Investor so
that such Investor may, as soon as practicable but in any event within two
(2) business days of such notification, to the extent the amount of securities
to be transferred is in excess of the Applicable Threshold and any applicable
approvals have not yet been received, transfer non-voting securities to such
person (in lieu of voting securities) such that prior notice and/or approval
under the laws relating to money transmission or the sale of check of any State
would not be required to effect such transfer.

34



--------------------------------------------------------------------------------



 



     (c) For purposes of this Section 4.5, “transfer” shall mean any sale,
transfer, pledge, assignment or other disposition. The Investors shall not
transfer any Securities in violation of Law.
     4.6 Withholding. The Company shall be entitled to deduct and withhold from
amounts payable to an Investor or any of its Affiliate funds in respect of the
Securities such amounts as it is required to deduct and withhold under
applicable Law. To the extent that amounts are so withheld by the Company, such
withheld amounts shall be treated for all purposes as having been paid to such
Investor or any such Affiliate fund in respect of which such deduction and
withholding was made by the Company. Prior to an Investor or any of its
Affiliate funds receiving any Securities, the Investor shall, and shall cause
such Affiliate fund to, deliver to the Company a duly executed IRS Form W-9 or
the appropriate IRS Form W-8, as applicable, and such other IRS forms as may
reasonably requested by the Company from time to time. Each Investor shall, and
cause such Affiliate fund to, update all such IRS Forms, as appropriate, from
time to time.
     4.7 Anti-Dilution Rights.
     (a) Sale of New Stock. From and after the Closing, so long as the Investors
and their Affiliates own (in the aggregate) a Qualifying Ownership Interest
(before giving effect to any issuances triggering this Section), (i) each of the
respective Investors shall have the right, or shall at any time and from time to
time have the right to appoint an Affiliate of such Investor that agrees in
writing for the benefit of the Company to be bound by the terms of this
Agreement (any such Affiliate shall be included in the term “Investors” for
purposes of this Section) to exercise, the anti-dilution rights set forth in
this Section (the Investors or such Affiliate, an “Anti-Dilution Right Entity”);
and (ii) if at any time after the Closing, the Company at any time or from time
to time makes any public or non-public offering of any equity (including Common
Stock, preferred stock or restricted stock), or any securities, options or debt
that are convertible or exchangeable into equity or that include an equity
component (such as an “equity” kicker) (including any hybrid security) (any such
security, a “New Security”) (other than (1) pursuant to the granting or exercise
of employee stock options or other stock incentives pursuant to the Company’s
stock incentive plans or the issuance of stock pursuant to the Company’s
employee stock purchase plan, in each case in the ordinary course of equity
compensation awards, or (2) issuances for the purposes of consideration to fund
acquisition transactions), the Anti-Dilution Right Entity shall be afforded the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms (except that,
to the extent permitted by Law and the Certificate of Incorporation and Bylaws,
the Anti-Dilution Right Entity may elect to receive such securities in nonvoting
form, convertible into voting securities upon certain transfers to
non-Affiliates or upon a widely dispersed offering) as such securities are
proposed to be offered to others, up to the amount of New Securities in the
aggregate required to enable the Investors and their controlled Affiliates to
maintain their aggregate proportionate Common Stock-equivalent interest in the
Company. The amount of New Securities that the Anti-Dilution Right Entity shall
be entitled to purchase in the aggregate shall be determined by multiplying
(x) the total number of such offered shares of New Securities by (y) a fraction,
the numerator of which is the number of shares of Common Stock beneficially
owned by the Investors held at such time by the Investors (assuming the

35



--------------------------------------------------------------------------------



 



Voting Date has occurred), and the denominator of which is the number of shares
of Common Stock then outstanding. If and to the extent the issuance of New
Securities to a Anti-Dilution Right Entity would cause such Anti-Dilution Right
Entity to hold more New Securities than applicable money transmitter or similar
Laws allow such Anti-Dilution Right Entity to hold, the Company shall reduce the
number of New Securities issuable to the Anti-Dilution Right Entity to the
extent necessary to comply with applicable money transmitter or similar Laws and
shall instead issue such Anti-Dilution Right Entity the number of Series D
Preferred Stock or other applicable securities of the Company with equivalent
economic rights.
     (b) Notice. At any time at which the anti-dilution rights contemplated by
this Section 4.7 apply:
     (i) In the event the Company proposes to offer New Securities in an
underwritten public offering or a private offering made to financial
institutions for resale pursuant to Rule 144A, no later than five (5) business
days after the initial filing of a registration statement with respect to such
underwritten offering or the commencement of such Rule 144A offering, it shall
give the Anti-Dilution Right Entity written notice of its intention (including,
in the case of a registered public offering and to the extent possible, a copy
of the prospectus included in the registration statement filed with respect to
such offering) describing, to the extent possible, the price (or range of
prices), anticipated amount of securities, timing and other terms of such
offering. The Anti-Dilution Right Entity shall have five (5) business days from
the date of receipt of such a notice to notify the Company in writing that it
intends to exercise such anti-dilution purchase rights and as to the amount of
New Securities the Anti-Dilution Right Entity desires to purchase, up to the
maximum amount calculated pursuant to Section 4.7(a). Such notice shall
constitute a non-binding indication of interest of the Anti-Dilution Right
Entity to purchase the amount of New Securities so specified at the price and
other terms set forth in the Company’s notice to it. The failure of the
Anti-Dilution Right Entity to respond within such five (5) business day period
shall be deemed to be a waiver of the Anti-Dilution Right Entity’s rights under
this Section 4.7 only with respect to the offering described in the applicable
notice and a notice purporting to exercise anti-dilution rights for more than
the maximum amount contemplated by this Section 4.7 shall be deemed to be an
election to acquire the maximum amount.
     (ii) If the Company proposes to offer New Securities in a transaction that
is not an underwritten public offering or Rule 144A offering (a “Private
Placement”), the Company shall (A) give the Investors written notice of its
intention, describing the anticipated amount of securities, price and other
terms upon which the Company proposes to offer the same and (B) promptly provide
the Investors with an updated notice reflecting any changes to such anticipated
amount of securities, price or other material terms. Each Investor shall have
ten (10) business days from the date of receipt of the last notice required by
the immediately preceding sentence to notify the Company in writing that it
intends to exercise such anti-dilution purchase rights and as to the amount of
New Securities the Anti-Dilution Right Entity desires to purchase, up to the
maximum amount calculated pursuant to Section 4.7(a). Such notice shall
constitute a non-binding indication of interest of the Anti-Dilution Right
Entity to purchase the amount of New Securities so specified at the price and
other terms set forth in the Company’s notice to it;

36



--------------------------------------------------------------------------------



 



provided that the closing of the Private Placement with respect to which such
rights has been exercised takes place within fifteen (15) calendar days after
the giving of notice of such exercise by the Anti-Dilution Right Entity. The
failure of the Anti-Dilution Right Entity to respond within such ten
(10) business day period referred to in the second preceding sentence shall be
deemed to be a waiver of the Anti-Dilution Right Entity’s rights under this
Section 4.7 only with respect to the offering described in the applicable notice
and a notice purporting to exercise anti-dilution rights for more than the
maximum amount contemplated by this Section 4.7 shall be deemed to be as
election to acquire the maximum amount.
     (c) Purchase Mechanism.
     (i) Private Placement. If the Anti-Dilution Right Entity exercises its
anti-dilution purchase rights provided in Section 4.7(b)(ii) above, the closing
of the purchase of the New Securities with respect to which such right has been
exercised shall be conditioned on the consummation of the sale of securities
pursuant to the Private Placement with respect to such right has been exercised
and shall take place within ten (10) business days after the closing of the
Private Placement; provided, that such time period shall be extended for a
maximum of 95 days in order to comply with applicable Laws and regulations;
provided, further that the actual amount of securities to be sold to the
Anti-Dilution Right Entity pursuant to its exercise of anti-dilution rights
hereunder shall be proportionally reduced if the aggregate amount of New
Securities sold in the Private Placement is reduced and, at the option of the
Anti-Dilution Right Entity, shall be increased if such aggregate amount of New
Securities sold in the Private Placement is increased. Each of the Company and
the Anti-Dilution Right Entity agrees to use its reasonable best efforts to
secure any regulatory or stockholder approvals or other consents, and to comply
with any Law or regulation necessary in connection with the offer, sale and
purchase of, such New Securities.
     (ii) Underwritten Public Offering or Rule 144A Offering. If the
Anti-Dilution Right Entity exercises its anti-dilution purchase rights provided
in Section 4.7(b)(i) above, the Company shall offer the Anti-Dilution Right
Entity the amount of New Securities determined in accordance with
Section 4.7(b)(i) (as adjusted to reflect the actual size of such offering when
priced) on the same terms as the New Securities are offered to the underwriters.
The Anti-Dilution Right Entity shall further enter into an agreement to purchase
the New Securities to be acquired contemporaneously with the execution of any
underwriting agreement or purchase agreement entered into between the Company
and the underwriters or initial purchasers of such underwritten public offering
or Rule 144A offering, and the failure to enter into such an agreement at or
prior to such time shall constitute a waiver of the anti-dilution rights in
respect of such offering. Any offers and sales pursuant to this Section 4.7 in
the context of a registered public offering shall be conditioned upon reasonably
acceptable representations and warranties of the Anti-Dilution Right Entity
regarding its status as the type of offeree to whom a private sale can be made
concurrently with a registered public offering in compliance with applicable
securities laws.

37



--------------------------------------------------------------------------------



 



     (d) Failure of Purchase. In the event the Anti-Dilution Right Entity fails
to exercise its anti-dilution purchase rights provided in this Section 4.7
within the applicable period or, if so exercised, the Anti-Dilution Right Entity
is unable to consummate such purchase within the time period specified in
Section 4.7(c) above because of its failure to obtain any required regulatory or
stockholder consent or approval or because of the failure to purchase any or all
of the New Securities contemplated to be purchase by the election notice, the
Company shall thereafter be entitled during the period of 120 days following the
conclusion of the applicable period to sell or enter into an agreement (pursuant
to which the sale of the New Securities covered thereby shall be consummated, if
at all, within 30 days from the date of said agreement) to sell the New
Securities not elected to be purchased pursuant to this Section 4.7 or which the
Anti-Dilution Right Entity is unable to purchase because of such failure to
obtain any such consent or approval or otherwise fails to purchase, at a price
and upon terms no more favorable to the purchasers of such securities in the
Private Placement, the underwritten public offering or Rule 144A offering, as
the case may be, than were specified in the Company’s notice to the
Anti-Dilution Right Entity. Notwithstanding the foregoing, if such sale is
subject to the receipt of any regulatory or stockholder approval or consent or
the expiration of any waiting period, the time period during which such sale may
be consummated shall be extended until the expiration of five (5) business days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within said 120-day period (or sold and issued New Securities in
accordance with the foregoing within thirty (30) days from the date of said
agreement (as such period may be extended in the manner described above for a
period not to exceed 180 days from the date of said agreement)), the Company
shall not thereafter offer, issue or sell such New Securities without first
offering such securities to the Anti-Dilution Right Entity in the manner
provided above.
     (e) The Anti-Dilution Right Entity shall not have any rights to participate
in the negotiations of the proposed terms of any Private Placement, underwritten
public offering, or Rule 144A offering. Subject to any restrictions contained
herein, the Anti-Dilution Right Entity shall receive the same rights (including,
without limitation, anti-dilution rights, rights relating to closing conditions
and indemnification rights, if any) as other purchasers in the Private
Placement.
     (f) The Company and the Investors shall cooperate in good faith to
facilitate the exercise of the Anti-Dilution Right Entity’s anti-dilution rights
hereunder in a manner that does not jeopardize the timing, marketing, pricing or
execution of any offering of the Company’s securities, including securing any
required approvals or consents.
     (g) In the case of the offering of securities for a consideration in whole
or in part other than cash, including securities acquired in exchange therefor
(other than securities by their terms so exchangeable), the consideration other
than cash shall be deemed to be the fair value thereof as reasonably determined
by the Board of Directors, provided, however, that such fair value as determined
by the Board of Directors shall not exceed the aggregate market price of the
securities being offered as of the date the Board of Directors authorizes the
offering of such securities.

38



--------------------------------------------------------------------------------



 



     4.8 Indemnity.
     (a) The Company agrees to indemnify and hold harmless each Investor and its
Affiliates and each of their respective officers, directors, partners, employees
and agents, and each person who controls such Investor within the meaning of the
Exchange Act and the regulations thereunder (the “Indemnified Parties” and each,
an “Indemnified Party”), to the fullest extent lawful, from and against any and
all actions, suits, claims, proceedings, costs, losses, liabilities, damages,
expenses (including reasonable and documented fees of counsel), amounts paid in
settlement and other costs (collectively, “Losses”) relating to the Company’s
and/or the Investors’ authorization, execution, delivery, performance or
termination of this Agreement and any other Transaction Document (other than any
Losses attributable to the acts, errors or omissions on the part of the Investor
in violation of this Agreement).
     (b) An Indemnified Party shall give written notice to the Company of any
claim with respect to which it seeks indemnification promptly after the
discovery by such Indemnified Party of any matters giving rise to a claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Company of its obligations under
this Section 4.8 unless and to the extent that the Company shall have been
actually prejudiced by the failure of such Indemnified Party to so notify such
party. Such notice shall describe in reasonable detail such claim. In case any
such action, suit, claim or proceeding is brought against an Indemnified Party,
the Indemnified Party shall be entitled to hire, at its own expense, separate
counsel and participate in the defense thereof; provided, however, that the
Company shall be entitled to assume and conduct the defense, unless the Company
determines otherwise and following such determination the Indemnified Party
assumes responsibility for conducting the defense (in which case the Company
shall be liable for any legal fees and expenses of one law firm and other
out-of-pocket expenses reasonably incurred by the Indemnified Party in
connection with assuming and conducting the defense). If the Company assumes the
defense of any claim, all Indemnified Parties shall thereafter deliver to the
Company copies of all notices and documents (including court papers) received by
the Indemnified Party relating to the claim, and any Indemnified Party shall
cooperate in the defense or prosecution of such claim. Such cooperation shall
include the retention and (upon the Company’s request) the provision to the
Company of records and information that are reasonably relevant to such claim,
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
Company shall not be liable for any settlement of any action, suit, claim or
proceeding effected without its written consent; provided, however, that the
Company shall not unreasonably withhold, delay or condition its consent. The
Company further agrees that it will not, without the Indemnified Party’s prior
written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof in any pending or threatened action, suit, claim or
proceeding in respect of which indemnification has been sought hereunder unless
such settlement or compromise includes an unconditional release of such
Indemnified Party from all liability arising out of such action, suit, claim or
proceeding.
     (c) The obligations of the Company under this Section 4.8 shall survive the
transfer, redemption or conversion of the Securities issued pursuant to this
Agreement, or the closing or termination of this Agreement and any other
Transaction Document. The

39



--------------------------------------------------------------------------------



 



agreements contained in this Section 4.8 shall be in addition to any other
rights of the Indemnified Party against the Company or others, at common law or
otherwise.
     (d) The amount the Company shall pay to the Indemnified Party with respect
to a claim made pursuant to this Section 4.8 shall be an amount equal to the
Loss incurred by the Indemnified Party on receipt of any indemnification
hereunder with respect to such claim, after giving effect to any Taxes payable
by the Indemnified Party on receipt of any indemnification hereunder with
respect to such claim and any Tax benefit actually realized (including
deductions) by the Indemnified Party with respect to such claim for tax
purposes; provided, however, that unless required to do otherwise by Law, the
Company, the Indemnified Parties and their respective Affiliates shall treat any
and all indemnification payments pursuant to this Section 4.8 as an adjustment
to the Purchase Price for Tax purposes.
     4.9 Go-Shop Period.
     (a) Notwithstanding any other provision of this Agreement to the contrary,
during the period (the “Go-Shop Period”) beginning on February 11, 2008 and
continuing until 11:59 p.m. (EST) on the day prior to the Closing, the Company
and the Company Subsidiaries and their respective officers, directors,
employees, consultants, agents, advisors, affiliates and other representatives
(“Representatives”) shall have the right to directly or indirectly: (i)
initiate, solicit and encourage Company Transaction Proposals (as hereinafter
defined), including by way of providing access to non-public information
pursuant to one or more customary confidentiality agreements and eliminating any
existing standstill clause of which the Company is a beneficiary, or any other
burden or restriction that would prohibit or inhibit any person actually or
potentially interested in making an offer to the Company from pursuing such
offer; provided that the Company shall promptly provide to each of the Investors
any material non-public information concerning the Company or any Company
Subsidiary that is provided to any person given such access that was not
previously provided to the Investors; and (ii) enter into and maintain
discussions or negotiations with respect to Company Transaction Proposals or
otherwise cooperate with or assist or participate in, or facilitate any such
inquiries, proposals, discussions or negotiations.
     (b) Notwithstanding any other provisions of this Agreement to the contrary,
if, at any time prior to the Closing, the Company receives a Company Transaction
Proposal which the Board of Directors of the Company concludes in good faith
constitutes a Superior Proposal, the Board of Directors of the Company may
terminate this Agreement prior to the Closing to contemporaneously enter into a
definitive agreement implementing such Superior Proposal; provided, however,
that the Company shall not terminate this Agreement pursuant to the foregoing,
and any purported termination pursuant to the foregoing shall be void and of no
force or effect, unless prior to or concurrently with such termination the
Company transmits the Termination Fee payable pursuant to Section 5.2; and
provided, further, that the Board of Directors may not terminate this Agreement
pursuant to the foregoing unless:
     (i) the Company shall have provided prior written notice to the Investors,
at least forty-eight (48) hours in advance (the “Notice Period”), of its
intention to terminate this Agreement to enter into a definitive agreement with
respect to such Superior Proposal, which notice shall (A) specify the material
terms and conditions of any such Superior

40



--------------------------------------------------------------------------------



 



Proposal (including the identity of the party making such Superior Proposal and
reasonably complete copies of all forms of agreements with respect to such
Superior Proposal) and (B) provide a brief summary of the reasons why such
Company Transaction Proposal constitutes a Superior Proposal, which such summary
shall only be required to provide sufficient specificity necessary to enable a
reasonable person to understand why the proposal is a Superior Proposal; and
     (ii) prior to terminating this Agreement to enter into a definitive
agreement with respect to such Superior Proposal, the Company shall, and shall
cause its financial and legal advisors to, during the Notice Period, negotiate
with Investors in good faith (to the extent the Investors also seek so to
negotiate) to make such adjustments in the terms and conditions of this
Agreement and the Transaction Documents, and, after making any such adjustments,
this Agreement and the Transaction Documents do not result in a transaction that
is more favorable to the Company than any Company Transaction Proposal that is
deemed to constitute a Superior Proposal.
          In the event of any material revisions to the Superior Proposal, the
Company shall be required to promptly update the Investors as to such revisions.
     (c) [Intentionally omitted.]
     (d) [Intentionally omitted.]
     (e) The Company agrees that any violations of the restrictions set forth in
this Section 4.9 by any Representative of the Company or any of its
Subsidiaries, shall be deemed to be a breach of this Section 4.9 by the Company.
     (f) As used in this Agreement, the terms:
     (i) “Company Transaction Proposal” means any inquiry, proposal or offer
from any person or group of persons other than Investors or their respective
Affiliates (it being understood that lending affiliates of GS shall not be
considered Affiliates of GS for purposes of this Section 4.9) relating to any
direct or indirect acquisition or purchase of a business that constitutes 15% or
more of the net revenues, net income or assets of the Company and the Company
Subsidiaries, taken as a whole, or 15% or more of any class or series of
securities of the Company, any tender offer or exchange offer that if
consummated would result in any person or group of persons beneficially owning
15% or more of the voting rights of any class or series of capital stock of the
Company, or any merger, reorganization, consolidation, share exchange, business
combination, recapitalization, liquidation, dissolution, equity infusion or
similar transaction involving the Company (or any Subsidiary or Subsidiaries of
the Company whose business constitutes 15% or more of the net revenues, net
income or assets of the Company and its Subsidiaries, taken as a whole); and
     (ii) “Superior Proposal” means a bona fide written Company Transaction
Proposal that the Board of Directors of the Company in good faith determines,
would, if consummated, result in a transaction that is more favorable to the
Company and its existing stockholders than the transactions contemplated hereby,
which determination is

41



--------------------------------------------------------------------------------



 



made, (x) after receiving the advice of a financial advisor (who shall be a
nationally recognized investment banking firm), (y) after taking into account
the likelihood (and likely timing) of consummation of such transaction on the
terms set forth therein (as compared to the terms herein) and (z) after taking
into account all appropriate legal (with the advice of outside counsel),
financial (including the financing terms of any such proposal), regulatory or
other aspects of such proposal and any other relevant factors permitted by
applicable Law, including, without limitation, the likelihood that the Superior
Proposal will satisfy applicable financial ratios and tests under the Company’s
applicable commercial contracts and Laws applicable to entities engaged in the
money transfer or payment systems business.
     (g) Nothing contained in this Section 4.9 or elsewhere in this Agreement
shall prohibit the Board of Directors of the Company from (i) complying with its
disclosure obligations under U.S. federal or state Law with respect to a Company
Transaction Proposal, including taking and disclosing to its stockholders a
position contemplated by Rule 14d-9 and 14e-2(a) promulgated under the Exchange
Act (or any other similar communication to stockholders), or (ii) making any
“stop, look and listen” communication or similar communication of the type
contemplated by Rule 14d-9(f) under the Exchange Act.
     4.10 Share Listing. The Company shall as promptly as practicable use its
reasonable best efforts to cause the shares of Common Stock issuable upon
conversion of the Preferred Stock to be approved for listing on the New York
Stock Exchange, subject to official notice of issuance and, to the extent that
the Company does not have sufficient authorized and unissued shares of Common
Stock, subject to approval by the Company’s stockholders and Board of Directors
to increase the number of authorized shares of Common Stock.
     4.11 Filing of Certificates of Designation. Prior to the Closing, the
Company shall file the Certificates of Designations of the Preferred Stock in
the form attached as and Exhibits 1, 2, and 3 hereto with the Secretary of State
of the State of Delaware in accordance with all applicable provisions of Law and
the Certificate of Incorporation.
     4.12 Public Announcements. Subject to each party’s disclosure obligations
imposed by applicable Law, each of the parties hereto will cooperate with each
other in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and no party hereto will make any
such news release or public disclosure without first consulting with the other
parties hereto and receiving their consent (which shall not be unreasonably
withheld or delayed) and each party shall coordinate with the others with
respect to any such news release or public disclosure.
     4.13 Right to Use Trademarks. The Company hereby grants to each Investor
the right to use the Company’s name and logo in such Investor’s marketing
materials for the purpose of indicating an ownership interest in the Company by
the Investor; provided, however, that such Investor shall include a trademark
attribution notice giving notice of the Company’s ownership of its trademarks in
any such marketing materials in which the Company’s name and/or logo appear. The
Company reserves the right to require any Investor to cease using the Company’s
name or logo in any manner in which the Company, in its sole discretion,
desires, and the

42



--------------------------------------------------------------------------------



 



Investor shall cease any such action as soon as reasonably practicable upon the
Company’s request.
     4.14 Investors’ Consent to Certain Actions. Notwithstanding anything to the
contrary contained herein or contained in the Series B Certificate, the
Investors hereby consent to the Company taking the actions with respect to the
hiring, termination or changes in compensation of the executive officers of the
Company set forth on Schedule 4.14(i) hereto.
ARTICLE V
Termination
     5.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
     (a) by mutual written agreement of the parties;
     (b) by either the Company or any Investor, if (i) the Closing has not
occurred by 2:00 p.m. CDT on March 25, 2008 (provided, however, if all of the
debt proceeds referenced in Section 1.2(c)(iv) and all of the Purchase Price
amounts set forth on Schedule A have been transferred by the respective lenders
and Investors, as applicable, to the escrow account referenced in
Section 1.2(c)(viii), and the Closing does not take place on March 25, 2008
solely because the escrow agent is unable to transfer such amounts to the
Company on March 25, 2008 with sufficient time remaining in the Business Day for
the Company to verify receipt of funds from the escrow account and to file the
Final 10-K as required by Section 1.2(c)(viii) hereof, such date shall be
March 26, 2008) or (ii) in the event of any determination described in
Section 6.11 hereof (provided that the right to terminate this Agreement under
clause (b)(i) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the primary cause of the failure of the
Closing to occur on or prior to such date);
     (c) by either the Company or any Investor, if any Governmental Entity shall
have issued a non-appealable final judgment, injunction, order or decree that
shall prohibit the Closing or shall prohibit or restrict an Investors or its
Affiliates from owning, and exercising in full all conversion and voting rights
of the Securities contemplated to be exercisable by the Investors (it being
understood that failure to receive Regulatory Approval prior to the Closing, and
any regulatory requirement that GS hold a non-voting stock, shall be deemed not
to be such a judgment, injunction, order or decree) (provided that the right to
terminate this Agreement under this clause (c) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
primary cause of such non-appealable final judgment, injunction, order or
decree);
     (d) by any Investor if the Board of Directors of the Company shall have
approved or recommended to the stockholders of the Company a Superior Proposal,
or shall have resolved to effect the foregoing; and
     (e) by the Company at any time prior to the Closing, in accordance with,
and subject to the terms and conditions of, Section 4.9(b).

43



--------------------------------------------------------------------------------



 



     5.2 Termination Fee. In the event that (i) this Agreement is terminated
(A) by the Company pursuant to Section 5.1(e) or (B) by an Investor pursuant to
Section 5.1(d) or (ii) this Agreement is terminated for any reason (other than
primarily as a result of the Investors’ breach of their obligations under this
Agreement which resulted in the failure to satisfy conditions set forth in
Section 1.2(c)) and the Company enters into a definitive agreement with respect
to, or consummates, a transaction contemplated by any Company Transaction
Proposal (other than a transaction entered into or consummated following a
voluntary or involuntary petition by the Company or any Company Subsidiary under
the federal bankruptcy code) within nine (9) months of the date this Agreement
is terminated, then the Company shall pay the Termination Fee to the accounts
specified on Schedule H hereto, at or prior to the time of termination in the
case of a termination pursuant to Section 5.1(e), as promptly as possible (but
in any event within two (2) Business Days) following termination of this
Agreement in the case of a termination pursuant to Section 5.1(d), or on the
earlier of entering into a definitive agreement with respect to or consummating
a Company Transaction Proposal. The “Termination Fee” means the sum of (x)
$15,000,000 and (y) all fees and expenses of THL not previously paid or
reimbursed to THL to date pursuant to the terms of the Exclusivity Agreement
between the Company and Thomas H. Lee Partners, L.P., dated as of January 3,
2008 (the “Exclusivity Agreement”), all expenses of GS and THL not previously
paid or reimbursed to GS or THL, as applicable, pursuant to Section 5.3 of the
Prior Agreement, and all expenses of GS and THL not previously paid or
reimbursed to GS or THL, as applicable, pursuant to Section 5.3 hereof.
     5.3 Expenses. This Section 5.3 shall replace and supersede the fee and
expense provisions in the Exclusivity Agreement and the Prior Agreement with
respect to all fees and expenses not reimbursed prior to the date hereof.
Following the date hereof, on demand by the applicable Investor, the Company
shall reimburse the Investors for all out-of-pocket expenses incurred by, and
not previously reimbursed to, the Investors in connection with or arising out of
due diligence, the negotiation, preparation, execution, delivery, performance,
consummation or termination of the Transaction Documents, the Note Purchase
Agreement and the Financing Documents (as defined in the Note Purchase
Agreement) and undertaking of the transactions contemplated by the Transaction
Documents (including, without limitation, in connection with obtaining
Regulatory Approvals), the Note Purchase Agreement and the Financing Documents
(as defined in the Note Purchase Agreement). The Company will bear and pay all
costs and expenses incurred by it or on its behalf in connection with the
transactions contemplated under the Transaction Documents, the Note Purchase
Agreement and the Financing Documents (as defined in the Note Purchase
Agreement) including fees and expenses of its own financial or other
consultants, investment bankers, accountants and counsel.
     5.4 Effects of Termination. In the event of any termination of this
Agreement as provided in Section 5.1, this Agreement (other than Section 4.8,
Section 5.2, Section 5.3, this Section 5.4 and Article VI, which shall remain in
full force and effect) shall forthwith become wholly void and of no further
force and effect. Termination pursuant to Section 5.1 shall not, under any
circumstance, eliminate or otherwise alter either party’s liability to the other
party for such party’s breach of this Agreement.

44



--------------------------------------------------------------------------------



 



ARTICLE VI
Miscellaneous
     6.1 Survival of Representations, Warranties, Agreements, Etc. Each of the
representations and warranties set forth in this Agreement (or any certificate
delivered pursuant hereto) shall survive the execution and delivery of this
Agreement and the Closing but only for a period of 12 months following the
Closing Date and thereafter shall expire and have no further force and effect
(except with respect to claims made before the expiration of such period);
provided that the representations and warranties set forth in Sections 2.2(a),
(b), (c), (d) and (p), and corresponding representations and warranties in any
certificate, shall survive the execution and delivery of this Agreement and the
Closing indefinitely. Except as otherwise provided herein, all covenants and
agreements contained herein shall survive for the duration of any statutes of
limitations applicable thereto or until, by their respective terms, they are no
longer operative.
     6.2 Amendment. No amendment or waiver of any provision of this Agreement
will be effective with respect to any party unless made in writing and signed by
an officer of a duly authorized representative of such party.
     6.3 Waiver. The conditions to each party’s obligation to consummate the
Purchase are for the sole benefit of such party and may be waived by such party
in whole or in part to the extent permitted by applicable Law. No waiver will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver.
     6.4 Counterparts and Facsimile. For the convenience of the parties hereto,
this Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
     6.5 Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such State. The parties
hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the Delaware Chancery Court for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.
     6.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     6.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon

45



--------------------------------------------------------------------------------



 



confirmation of receipt, (b) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service, or (c) on the
third business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice.
     (a) If to THL:
c/o Thomas H. Lee Partners, L.P.
100 Federal Street, 35th Floor
Boston, Massachusetts 02110
Fax No.: (617) 227-3514
Attn: Thomas M. Hagerty
         Seth W. Lawry
         Scott L. Jaeckel
     with a copy (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Fax No.: (617) 772-8333
Attn: James Westra, Esq.
          Steven Peck, Esq.
     (b) If to GS:
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attention:  Edward Pallesen

  Bradley Gross
Fax: (212) 357-5505
     with a copy (which shall not constitute notice) to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:  Robert Schwenkel, Esq.
  David Shaw, Esq.

Fax: (212) 859-4000
     (c) If to the Company:
MoneyGram International Inc.
1500 Utica Avenue South, MS 8020


46



--------------------------------------------------------------------------------



 



Minneapolis, Minnesota 55416
Fax No.: (952) 591-3859
Attn: Teresa H. Johnson, Esq.
     with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd St.
New York, NY 10019
Fax No.: 212.403.2000
Attn: David M. Silk, Esq.
     6.8 Entire Agreement, Etc. (a) This Agreement (including the Schedules,
Exhibits and Disclosure Schedules hereto) constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof (and, for the absence of doubt, including the Prior
Agreement), and (b) no party may directly or indirectly assign any or all of its
rights or delegate any or all of its obligations under this Agreement without
the prior written consent of each other party to this Agreement (any attempted
assignment in contravention hereof being null and void), except following the
Closing as set forth in Section 4.5 hereof.
     6.9 Certain Defined Terms.
     (a) When a reference is made in this Agreement to a subsidiary of a person,
the term “subsidiary” means those corporations and other entities of which such
person owns or controls more than 50% of the outstanding equity securities
either directly or through an unbroken chain of entities as to each of which
more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent; provided, however, that there shall not be included
any such entity to the extent that the equity securities of such entity were
acquired in satisfaction of a debt previously contracted in good faith or are
owned or controlled in a bona fide fiduciary capacity.
     (b) The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities, by contract or otherwise.
     (c) The term “knowledge” or any similar formulation of knowledge shall
mean, (i) in the case of the Company, the actual knowledge after due inquiry of
an executive officer of the Company (which, for the purposes of this definition
shall include, without limitation, Philip Milne, Teresa Johnson, David Parrin,
Anthony Ryan, Jean Benson, Dan Collins and Thomas Haider) (which due inquiry
shall include reasonable inquiry of the direct reports to such executive officer
and appropriate senior executives of the Company Subsidiaries) and (ii) in the
case of an Investor, the actual knowledge after due inquiry of a managing
director of the entity that manages such Investor.

47



--------------------------------------------------------------------------------



 



     (d) The term “person” or shall mean an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).
     (e) The term “Law” shall mean any federal, state, local or foreign law,
statute, ordinance, rule, regulation, judgment, code, order, injunction,
arbitration award, agency requirement, license or permit of any Governmental
Entity.
     (f) The term “Termination Development” shall mean (i) any circumstance,
event, change, development or effect that, individually or in the aggregate, is
adverse to the financial position, results of operations, business, prospects,
assets or liabilities of the Company or the Company Subsidiaries as determined
in the sole discretion of any of THL, GSMP and GSCP, (ii) any negative
development related to the Company’s or its Subsidiaries’ agents, official check
customers, clearing banks or regulators as determined in the sole discretion of
any of THL, GSMP and GSCP, and (iii) any of THL, GSMP and GSCP becoming aware
after the date hereof of any matter in clauses (i) or (ii) above that occurred
prior to the date hereof.
     (g) The term “Satisfactory Audit Opinion” shall mean either combined or
separate unqualified reports on the audit of the Company, and its subsidiaries,
financial statements and internal controls over financial reporting as of and
for the year ended December 31, 2007 as illustrated within paragraphs 87 and 88
of the Public Company Accounting Oversight Board Bylaws and Rules, Auditing
Standard No. 5, “An Audit of Internal Control Over Financial Reporting That Is
Integrated with An Audit of Financial Statements,” prepared in accordance with
GAAP (neither the Deloitte & Touche LLP financial statement opinion as of and
for the year ended December 31, 2007 nor to the Notes to Consolidated Financial
Statements attached to the audited financial statements, nor Items 1 through 15
of the Company’s December 31, 2007 Annual report on Form 10-K, shall include any
reference to the Company’s ability to operate as a going concern).
     (h) The term “D&T Deliverables” shall mean the Satisfactory Audit Opinion
and Deloitte & Touche LLP’s consent to file the Satisfactory Audit Opinion in
the Company’s Annual Report on Form 10-K.
     (i) The term “Final 10-K” shall mean the Company’s Annual Report on Form
10-K for the year ended December 31, 2007, in a form identical to a form that
shall have been provided to each of THL, GSMP and GSCP not less than one day
prior to the Closing Date, which shall be in a form acceptable to each of THL,
GSMP and GSCP in its respective sole judgment and discretion, in compliance with
all applicable rules promulgated under the Exchange Act, excluding any rules
related to filing deadlines, which such Final 10-K does not disclose or identify
any material weakness in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data.
     (j) The Term “Originally Previously Disclosed” means information: (i) set
forth in the Company Disclosure Schedule (defined for purposes of this
definition only as set forth in the Prior Agreement), dated as of the
February 11, 2008, corresponding to the provision of the Prior Agreement to
which such information relates (provided that any disclosure with respect to a
particular paragraph or section of this Agreement or the Company Disclosure
Schedule shall be deemed to be disclosed for other paragraphs and sections of
the Prior Agreement or the Company Disclosure Schedule to the extent that the
relevance of such disclosure would be reasonably apparent to a reader of such
disclosure); or (ii) otherwise disclosed on a Filed SEC Document, prior to the
February 11, 2008 (excluding any risk factor disclosures contained in such
documents and any disclosure of risks included in any “forward-looking
statements” disclaimer or other statements that are similarly non-specific,
predictive or forward-looking in nature).
     (k) The words “including,” “includes,” “included” and “include” are deemed
to be followed by the words “without limitation.”

48



--------------------------------------------------------------------------------



 



     6.10 Captions. The Article, Section and paragraph captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.
     6.11 Severability. If any provision of this Agreement or the application
thereof to any person (including, without limitation, the officers and directors
of an Investor and the Company) or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
     6.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the parties hereto or permitted transferees of an Investor, any benefit right or
remedies, except that the provisions of Sections 4.1(h) and 4.8 shall inure to
the benefit of the persons referred to in that Section.
     6.13 Specific Performance. The transactions contemplated by this Agreement
are unique. Accordingly, the Company and each of the respective Investors,
severally and not jointly, acknowledge and agree that, in addition to all other
remedies to which it may be entitled, each of the parties hereto is entitled to
seek a decree of specific performance, provided that such party hereto is not in
material default hereunder. The parties hereto agree that, if for any reason a
party shall have failed to perform its obligations under this Agreement, then
the party seeking to enforce this Agreement against such nonperforming party
shall be entitled to specific performance and injunctive and other equitable
relief, and the parties further agree to waive any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
or other equitable relief. This provision is without prejudice to any other
rights that any party may have against another party for any failure to perform
its obligations under this Agreement including the right to seek damages for a
material breach of any provision of this Agreement, and all rights, powers and
remedies available (at law or in equity) to a party in respect hereof by the
other party shall be cumulative and not alternative or exclusive, and the
exercise or beginning of the exercise of any thereof by a party shall not
preclude the simultaneous or later exercise of any other rights, powers or
remedies by such party. Notwithstanding anything to the contrary, (i) in no
event shall any Investor’s aggregate liability under this Agreement if the
Closing does not occur exceed an amount equal to the aggregate Purchase Price,
such Investor may be obligated to pay pursuant to Section 1.2 and (ii) in no
event shall any Investor be liable for any consequential, incidental, punitive
or special damages, including loss of future revenue, income or profits,
diminution of value or loss of business opportunity (provided that the
limitation in this sentence shall not limit the Company’s rights to recover
contract damages from an Investor (subject to the limitations in clause (i) of
this sentence) in connection with a failure by such Investor to close on the
Purchase in violation of this Agreement). Nothing in this Section 6.13 shall be
deemed to limit or vitiate the exercise by any Investor of discretion or
judgment to the extent that the performance hereunder by such Investor is
expressly subject to discretion or judgment.

49



--------------------------------------------------------------------------------



 



     6.14 Several, Not Joint, Liability. The obligations of THL under this
Agreement or any other Transaction Document are several and not joint with the
obligations of GS, and THL shall not be responsible in any way for the
performance of the obligations of GS under this Agreement or any other
Transaction Document; provided, however, that notwithstanding anything to the
contrary in this Agreement, the obligations of THL shall be joint and several
among the THL Investors. The obligations of GS under this Agreement or any other
Transaction Document are several and not joint with the obligations of THL, and
GS shall not be responsible in any way for the performance of the obligations of
THL under this Agreement or any other Transaction Document; provided, however,
that notwithstanding anything to the contrary in this Agreement, the obligations
of GSMP shall be joint and several among the GSMP Investors and the obligations
of GSCP shall be joint and several among the GSCP Investors. Nothing contained
herein or in any other Transaction Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement or the other Transaction Documents. The obligations of an Investor
under this Agreement may only be enforced against, and any claims or causes of
action that may be based upon, arise out of or relate to such obligations may
only be made against, such Investor and its successors and assigns, and no past,
present or future Affiliate, director, officer, employee, incorporator, member,
manager, partner, stockholder, agent, attorney or representative of any Investor
shall have any liability for any obligations of an Investor under this Agreement
or for any claim based on, in respect of, or by reason of, the negotiation,
execution or performance of this Agreement or the transactions contemplated
hereby.
     6.15 Sole Discretion. The Company agrees that it shall not challenge or
dispute any action or decision taken by any of THL, GSMP or GSCP that, pursuant
to the terms of this Agreement, any of THL, GSMP or GSCP is entitled to take in
its sole discretion.
[The rest of this page intentionally left blank.]

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized officers of the parties hereto as of the date first herein
above written.

            MONEYGRAM INTERNATIONAL, INC.
      By:   /s/ Philip W. Milne     Name:   Philip W. Milne       Title:  
Chairman, President & Chief Executive Officer    

[Signature Page to Amended and Restated Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            THOMAS H. LEE EQUITY FUND VI, L.P.

By: THL EQUITY ADVISORS VI, LLC,
        its general partner

By: THOMAS H. LEE PARTNERS, L.P.,
        its sole member

By: THOMAS H. LEE ADVISORS, LLC,
        its general partner
      By:   /s/ Scott Jaeckel       Name:  Scott Jaeckel       Title:  Managing
Director      
THOMAS H. LEE PARALLEL FUND VI, L.P.

By: THL EQUITY ADVISORS VI, LLC
        its general partner

By: THOMAS H. LEE PARTNERS, L.P.,
        its sole member

By: THOMAS H. LEE ADVISORS, LLC,
        its general partner
      By:   /s/ Scott Jaeckel       Name:  Scott Jaeckel       Title:  Managing
Director      
THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.

By: THL EQUITY ADVISORS VI, LLC
        its general partner

By: THOMAS H. LEE PARTNERS, L.P.,
        its sole member

By: THOMAS H. LEE ADVISORS, LLC,
        its general partner
      By:   /s/ Scott Jaeckel       Name:  Scott Jaeckel       Title:  Managing
Director    

[Signature Page to Amended and Restated Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            GS CAPITAL PARTNERS VI FUND, L.P.

By: GSCP VI Advisors, L.L.C., its General Partner
      By:   /s/ Oliver Thym       Name:  Oliver Thym       Title:  Managing
Director and Vice President      
GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.

By: GSCP VI Offshore Advisors, L.L.C., its General Partner

    By:   /s/ Oliver Thym       Name:  Oliver Thym       Title:  Managing
Director and Vice President      
GS CAPITAL PARTNERS VI GmbH & Co. KG

By: GS Advisors VI, L.L.C., its Managing Limited Partner
      By:   /s/ Oliver Thym       Name:  Oliver Thym       Title:  Managing
Director and Vice President      
GS CAPITAL PARTNERS VI PARALLEL, L.P.

By: GS Advisors VI, L.L.C., its General Partner
      By:   /s/ Oliver Thym       Name:  Oliver Thym       Title:  Managing
Director and Vice President    

[Signature Page to Amended and Restated Purchase Agreement]

 



--------------------------------------------------------------------------------



 



           
GSMP V ONSHORE US, LTD.
      By:   /s/ Oliver Thym       Name:  Oliver Thym       Title:  Managing
Director and Vice President      
GSMP V OFFSHORE US, LTD.
      By:   /s/ Oliver Thym       Name:  Oliver Thym       Title:  Managing
Director and Vice President      
GSMP V INSTITUTIONAL US, LTD.
      By:   /s/ Oliver Thym       Name:  Oliver Thym       Title:  Managing
Director and Vice President    

[Signature Page to Amended and Restated Purchase Agreement]

 